 

DATED

 

June 21, 2012

 

DEED OF

 

SHAREHOLDERS AGREEMENT

 

relating to

 

LUCID MARKETS TRADING LIMITED

 

by and among

 

DIERK REUTER

 

MATTHEW WILHELM

 

FXCM UK MERGER LIMITED

 

FXCM HOLDINGS, LLC

 

and

 

LUCID MARKETS TRADING LIMITED

 



 

 







 

CONTENTS

 





1. Definitions and interpretation 1 2. Business 5 3. Board 7 4. Preparation of
Profit Share account and profit share monthly payment 8 5. Further financing 10
6. Transfers of Shares 10 7. Term 10 8. Relationship with articles 11 9.
Announcements 11 10. Assignment 11 11. Further Assurance 11 12. Entire Agreement
11 13. Service of Notices 12 14. Variation 13 15. Waiver 13 16. Severability 13
17. Counterparts 14 18. General 14 19. Costs and Expenses 14 20. Third Party
Rights 14 21. Governing Law and Arbitration 14



  

i

 

 



THIS DEED OF SHAREHOLDERS AGREEMENT (this "Agreement") is made on June 21, 2012

 

AMONG:

 

(1)Dierk Reuter whose principal place of business is 30 Crown Place, London EC4A
2EB, United Kingdom (the "A Shareholder");

 

(2)Matthew Wilhelm whose principal place of business is 30 Crown Place, London
EC4A 2EB, United Kingdom (the "B Shareholder" and together with the A
Shareholder, the "Minority Shareholders");

 

(3)FXCM UK MERGER LIMITED, a company incorporated in England and Wales (company
registration number 8098397 having its registered office at the Northern and
Shell Building, 10 Lower Thames Street, Eighth Floor, London EC3R 6AD (the
"Majority Shareholder" and together with the Minority Shareholders, the
"Shareholders");

 

(4)FXCM Holdings LLC, a Delaware limited liability company whose registered
office is at 55 Water Street, New York, New York, 10041, United States of
America (the "Guarantor" and together with the Majority Shareholder, the "FXCM
Parties"); and

 

(5)Lucid Markets Trading Limited, a company incorporated in England and Wales
(company registration number 07885285) and whose registered office is at 35
Ballards Lane, London, N3 1XW (the "Company").

 

WHEREAS:

 

(A)Pursuant to an agreement relating to the sale and purchase of the whole of
the issued share capital of the Company (the "Share Purchase Agreement") entered
into on 21 June 2012 among, inter alia, the Parties, the Majority Shareholder
agreed to acquire from the Minority Shareholders and the Minority Shareholders
agreed to sell to the Majority Shareholder, 1,002 Ordinary-C shares in the
issued share capital of the Company, and the Parties agreed to enter into this
Agreement upon completion of the Share Purchase Agreement.

 

(B)Following the completion of such sale and transfer, the Majority Shareholder
will be the holder of 1,002 Ordinary-C shares in the issued share capital of the
Company, the A Shareholder will be the holder of 499 Ordinary-A shares in the
issued share capital of the Company and the B Shareholder will be the holder of
499 Ordinary-B shares in the issued share capital of the Company.

 

(C)The Parties have agreed to enter into this Agreement for the purposes of,
inter alia, regulating their relationship as shareholders in the Company and the
future conduct of the Business.

 

NOW THIS DEED WITNESSES as follows:

 

1.Definitions and interpretation

 

1.1Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to them in the Share Purchase Agreement. For all purposes under
this Agreement:

 

"A Reserve" means the A designated reserve as defined in the Company's articles
of association;

 

"Acquisition Date" means 5.00pm New York City Time on 18 June 2012;

 

1

 

 

"Affiliate" means a person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
person specified, where "control" means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
person, through the ownership of voting securities, by contract, as trustee,
executor or otherwise;

 

"B Reserve" means the B designated reserve as defined in the Company's articles
of association;

 

"Board" means the board of Directors of the Company as constituted from time to
time;

 

"Buy-Out Notice" shall have the meaning given to that term in the Share Purchase
Agreement;

 

"C Reserve" means the C designated reserve as defined in the Company's articles
of association;

 

"Company" has the meaning given to that term in the Preamble;

 

“Contribution Deed” means a deed in agreed form in favour of the Minority
Shareholders and the Company pursuant to which an Ordinary Member undertakes
inter alia to contribute towards a proportion of the liabilities of the Minority
Shareholders under the Share Purchase Agreement in consideration for a
proportionate receipt of notes and shares issued pursuant to the Share Purchase
Agreement;

 

"Director" means a director of the Company and "Directors" shall be construed
accordingly;

 

"Encumbrance" means any encumbrance, mortgage, charge, assignment, pledge, lien,
option, right of pre-emption, right of first refusal, right of set-off,
retention of title or hypothecation howsoever arising, or any interest or equity
of any person which has the effect of granting a security interest of any kind
whatsoever, and any agreement, whether conditional or otherwise, to create any
of the foregoing;

 

"Existing FXCM Business" means any business activities carried on by the FXCM
Group on or prior to the Completion Date including any existing contracts;

 

"Existing Lucid Business" means the business carried on by the Company directly
or indirectly through its subsidiaries and affiliates on or prior to the
Completion Date, being of (i) making markets and proprietary trading of foreign
exchange in the spot market and various futures contracts on electronic crossing
networks and exchanges, (ii) making markets and proprietary trading with
counterparties and professionals, in each case, including any existing contracts
relating to (i) and (ii);

 

"Extended Lucid Business" means any business carried on by Lucid Markets LLP (or
the Company, prior to the contribution of such business to Lucid Markets LLP)
directly or indirectly through its subsidiaries and affiliates, relating to the
Existing Lucid Business excluding any business which sources trades from the
retail or professional trading platforms of the Guarantor or any of its
Affiliates (other than the Company or Lucid Markets LLP) or sources capital or
other funds from the clients of the Guarantor or any of its Affiliates (other
than the Company or Lucid Markets LLP). Examples of Extended Lucid Business
include making markets and proprietary trading of bonds, commodities, equities,
futures, swaps or options on ECNs, Exchanges, Swap Execution Facilities (SEF),
Multilateral Trading Facility (MTF) and Alternative Trading Systems (ATS);

 

"FXCM Group" means FXCM Inc. and its Affiliates;

 

2

 

 

"Group Company" shall mean each of the Company and any of its affiliates and
subsidiaries;

 

"LM Profit Shared Business" means the Existing Lucid Business, the Extended
Lucid Business and any New Business but excluding the Existing FXCM Business;

 

"Lucid Markets LLP" means Lucid Markets LLP, as defined in the Share Purchase
Agreement, being registered in England and Wales with partnership no. OC376175;

 

"Lucid P/L BD" means, in relation to any period for which a Profit Share Account
is prepared, the Profits/Losses Before Distributions of the Company or,
following the Post-Closing Hive Down, Lucid Markets LLP resulting from its
activities in respect of Existing Lucid Business and Extended Lucid Business
during that period;

 

"Majority Shareholder" has the meaning given to that term in the Preamble;

 

"Membership Agreement" means the membership agreement among the Company, Lucid
Markets LLP and the Ordinary Members (as defined in the Share Purchase
Agreement) that are members of Lucid Markets LLP from time to time,
substantially in the form attached hereto as Exhibit A;

 

"Minority Shareholder" has the meaning given to that term in the Preamble;

 

"New Business P/L BD" means, in relation to any period for which a Profit Share
Account is prepared, the Profits/Losses Before Distributions of Lucid Markets
LLP resulting from its activities in respect of New Business during that period;

 

"New Business" means any business activities carried on by Lucid Markets LLP
which are not Existing FXCM Business, Existing Lucid Business or Extended Lucid
Business;

 

"Notices" has the meaning given to that term in Clause 12.2;

 

“Ordinary Member Forfeited Assets” means any cash, promissory notes or
Anniversary Shares (as defined in the Share Purchase Agreement) transferred by
an Ordinary Member to the Company pursuant to the Contribution Deed between such
Ordinary Member, the Minority Shareholders and the Company;

 

"Parties" shall mean the FXCM Parties and the Minority Shareholders;

 

"Post-Closing Hive Down" has the meaning given to that term in Clause 2.1;

 

"Profit Share Account" means an estimate profit and loss account of the Company
or, following the Post-Closing Hive Down, Lucid Markets LLP in respect of the
period (i) from Completion until the last date of the month during which
Completion took place (with respect to the first Profit Share Account) or (ii)
from the first date of each calendar month until the last day of such calendar
month (with respect to any other Profit Share Account) or until the Buy-Out
Reference Date (if such date is not the last date of a calendar month), which
account shall not include any profits or losses in connection with (i) Ordinary
Member Forfeited Assets and (ii) any distribution of Ordinary Members Forfeited
Assets to an Ordinary Member in satisfaction of the Company’s obligations under
the Ordinary Members Contingency Payment Agreement (as such term is defined in
the Share Purchase Agreement), and a statement, derived from such profit and
loss account, of each of the Lucid P/L BD and the New Business P/L BD in respect
of that period;

 

3

 

 

"Profits/Losses Before Distribution" means the profits (to be stated as a
positive number) or as applicable losses (to be stated as a negative number) of
the Company or, following the Post-Closing Hive Down, Lucid Markets LLP during
any given period before Taxation and before any amounts payable by way of
remuneration, profit share or otherwise to any members of the Company or,
following the Post-Closing Hive Down, Lucid Markets LLP, calculated in
accordance with United Kingdom generally accepted accounting principles;

 

"Revenue Authority" means any authority (of the United Kingdom or elsewhere)
having power to assess, impose or collect Tax;

 

"Share Purchase Agreement" has the meaning given to that term in the Preamble;

 

"Shareholders" has the meaning given to that term in the Preamble;

 

"Shares" means the Ordinary Shares in the Company of £1.00 each having the
rights set out in the Articles;

 

"Tax, tax or Taxation" means any income tax, capital gains tax, national
insurance contribution, value added tax, stamp duty or other tax levy, duty,
charge, contribution or withholding of any levy imposed, collected, assessed by,
or payable to, a Revenue Authority and all fines, penalties, charges and
interest relating to it;

 

"Transfer" means, with respect to any tangible or intangible asset, (a) any
sale, conveyance, assignment, gift, transfer or contribution of any asset or any
interest in, or a right attaching to an asset (including any voting right
attached to shares) in any asset or legal or beneficial title in any asset to
any person; (b) creating or permitting to subsist any Encumbrance; (c) any
renunciation or assignment of any right to receive any legal or beneficial
interest in an asset; (d) the granting or exercise of an option or right to
acquire any asset or any interest in any asset (including, for the avoidance of
doubt, the granting of any license or otherwise authorizing a person to use any
asset); (e) the transmission of any asset or any interest in any asset by
operation of law; and (h) any transaction analogous to any of the foregoing; and

 

"Transaction Document" shall have the meaning given to it in the Share Purchase
Agreement.

 

1.2In this Agreement, except where the context requires otherwise:

 

(a)references to "persons" shall include individuals, bodies corporate (wherever
incorporated), unincorporated associations, partnerships, state or agency of a
state (whether or not having separate legal personality) and other
unincorporated bodies (in each case, wherever resident and for whatever
purpose);

 

(b)references to Clauses, sub-clauses and paragraphs are to the Clauses and
sub-clauses of to this Agreement;

 

(c)references to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any other
legal concept shall, in respect of any jurisdiction other than England, be
deemed to include the legal concept that most nearly approximates in that
jurisdiction to the English legal term;

 

(d)the rule known as the ejusdem generis rule shall not apply and accordingly
general words shall not be given a restrictive interpretation by reason of their
being preceded or followed by words indicating a particular class of acts,
matters or things;

 

(e)references to writing shall include any modes of reproducing words in any
legible form and shall include the text of any e-mail unless expressly stated
otherwise;

 

4

 

 

(f)reference to the singular shall include the plural and vice versa; and

 

(g)references to a "Party" are to each of the Parties to this Agreement and each
of that person's successors and permitted assigns, as the context may require,
and the term "Parties" shall be construed accordingly.

 

2.Business

 

2.1The Parties agree that all assets and liabilities of the Company shall be
transferred to Lucid Markets LLP immediately upon the execution of the
Membership Agreement and Contribution Deed by the Company and JMP Trading
Limited by way of capital contribution to Lucid Markets LLP (the “Post-Closing
Hive Down”).

 

2.2Each of the Parties shall (in so far as it is able to do so) exercise its
powers in relation to the Company and Lucid Markets LLP so as to ensure that,
the Company and Lucid Markets LLP shall and the Company undertakes to each of
the Shareholders to:

 

(a)conduct all of their LM Profit Shared Business through the Company or,
following the Post-Closing Hive Down, Lucid Markets LLP and not create or
operate any business that directly or indirectly competes with any LM Profit
Shared Business;

 

(b)act in good faith, and procure that (i) to the extent possible, all revenues
derived from the use of the Company's and Lucid Markets LLP's intellectual
property will either originate within the Company or, following the Post-Closing
Hive Down, Lucid Markets LLP or that any revenues received from third parties
(including any member of FXCM Group) in relation to the use of such intellectual
property shall be paid to the Company or, following the Post-Closing Hive Down,
Lucid Markets LLP and therefore taken into account in the Profit Share Accounts;
and (ii) none of their Affiliates shall do anything whereby any revenues which
should properly have arisen or been included in any Profit Share Accounts are
deferred or excluded therefrom;

 

(c)procure that the Company or, following the Post-Closing Hive Down, Lucid
Markets LLP does not develop or operate (including by way of acquisition) any
business other than Existing FXCM Business, Existing Lucid Business or Extended
Lucid Business except with the prior written approval of each Shareholder (and
when approved such other business shall constitute New Business); and

 

(d)to the extent New Business has been approved in accordance with paragraph (c)
above, to ensure that such New Business shall be developed and/or operated
solely by Company or, following the Post-Closing Hive Down, Lucid Markets LLP
and following written agreement between the Parties as to the exact profit
sharing allocation and risk capital attributable to such new business otherwise
dealt with in accordance with the provisions of this Agreement relating to New
Business.

 

2.3Subject to Clause 2.4 and 2.6, each of the Parties shall (in so far as it is
able to do so) exercise its powers in relation to the Company and Lucid Markets
LLP so as to ensure that the Minority Shareholders have general managerial and
day-to-day control of the Company or, following the Post-Closing Hive Down,
Lucid Markets LLP (provided that none of this shall extend to any activities
that would exceed any monetary or other limits in the most recently approved
annual budget of the Company or, following the Post-Closing Hive Down, Lucid
Markets LLP) and that any notice, consent, resolution, approval or other
decision to be made with respect to the Business, except in relation to any
Reserved Matter, may be made by mutual agreement of the Minority Shareholders,
including:

 

(a)day-to-day decision making;

 

5

 

 

(b)appointing or terminating the Company’s or, following the Post-Closing Hive
Down, Lucid Markets LLP's officers, employees, consultants or any other staff
member or service providers;

 

(c)determining and varying any allocation of profit sharing to Ordinary Members
and the use and allocation of any Ordinary Member Forfeited Assets held by the
Company amongst the Ordinary Members;

 

(d)determining any expenditures;

 

(e)determining any matters relating to compliance;

 

(f)making any decision relating to use and protection of Intellectual Property;

 

(g)managing and initiating any relationship with brokers, exchanges/ECNs,
service providers and any other counterparties;

 

(h)determining the amount of working capital to be retained by the Company or,
following the Post-Closing Hive Down, Lucid Markets LLP;

 

(i)determining the strategic directions of the Company or, following the
Post-Closing Hive Down, Lucid Markets LLP; and

 

(j)approving any licensing or other agreements with any parties which are
related to the Company or Lucid Markets LLP.

 

2.4Any notice, consent, resolution, approval or other decision relating to the
following matters ("Reserved Matters"), may only be made, given or otherwise
effected with the prior approval of both of the Minority Shareholders and the
Majority Shareholder:

 

(a)approval of the Company’s or, following the Post-Closing Hive Down, Lucid
Markets LLP's annual budgets (and any changes to any such annual budgets);

 

(b)admission of any new members to Lucid Markets LLP, except for Hula Leap Ltd
(or any entity designated by Hula Leap Ltd);

 

(c)any non-trading investments by the Company or Lucid Markets LLP for an amount
exceeding US$500,000;

 

(d)the Company or Lucid Markets LLP having net open positions with all brokers
in aggregate which at any time exceed US$ 150,000,000 or such other limit as the
Guarantor may need to comply with any financing covenants by which the Guarantor
or its Affiliates are bound; provided that such limit shall not be lower than
US$ 100,000,000 unless reduced because of restrictions required by a third party
such as a secured lender or regulator to Lucid Markets LLP, the Guarantor or its
Affiliates;

 

(e)any material communication made by or on behalf of the Company or Lucid
Markets LLP with the Financial Services Authority or any successor thereof or
any other entity which has the power to regulate or supervise the activities of
the Company or Lucid Markets LLP; and

 

(f)any change from 31 December to the accounting reference date of the Company
or Lucid Markets LLP.

 

6

 

 

2.5It is agreed that if any annual budget for the Company or, following the
Post-Closing Hive Down, Lucid Markets LLP is not approved in accordance with
Clause 2.4 by the start of the year to which it relates then the most recent
annual budget which has been approved in accordance with Clause 2.4, as
increased by fifteen per cent (15%), will be deemed to be adopted to apply until
the annual budget for Lucid Markets LLP for the current year is approved.

 

2.6The Majority Shareholder shall act as tax matters partner (the "Tax Matters
Partner") of the Company pursuant to the US Internal Revenue Service Code
section 6231(a)(7). Subject to Clause 2.7, the Tax Matters Partner may make any
and all tax elections for the Company allowed for US federal income tax
purposes; provided that the Tax Matters Partner may not make any tax elections
that would be materially adverse to any of the Minority Shareholders without
each of their prior consent.

 

2.7The Parties agree that the Company and Lucid Markets LLP shall be treated as
partnerships for U.S. federal income tax purposes and that they will, and will
procure that the Company will, take all actions (including the making of any
elections) necessary to obtain and preserve such status.

 

3.Board

 

3.1The Board has primary responsibility for the management of the Company,
subject and without prejudice to the terms of Clause 2.3 and 2.4.

 

3.2Each of the Parties shall (in so far as it is able to do so) exercise its
powers in relation to the Company so as to ensure that:

 

(a)the number of directors of the Board shall be five (5) and the number of
directors of Lucid Markets LLP shall be five (5);

 

(b)three of the directors of the Board and three of the directors of Lucid
Markets LLP will be the people nominated by the Majority Shareholder;

 

(c)each of the Minority Shareholders shall be a director of the Board and of
Lucid Markets LLP at all times until the earlier of (i) the date that the
Buy-Out is completed and (ii) the date on which he ceases to be engaged on a
full time basis in the business of the Guarantor and its Affiliates.

 

3.3The quorum at meetings of the Board and the board of directors of Lucid
Markets LLP shall be two directors, provided that at least one of the Minority
Shareholders and one director nominated by the Majority Shareholder is present.
At any Company's or Lucid Markets LLP's board meeting each director shall have
one (1) vote and, subject and without prejudice to the terms of Clause 2.3 and
2.4, decisions shall be passed by a majority of the directors in attendance.

 

3.4Upon request, each Minority Shareholder shall promptly inform each of the
Directors of:

 

(a)in relation to foreign exchange any position risk held by the Company or the
Lucid Markets LLP in relation to the base currency of US dollars immediately
after 5pm New York time on any Business Day;

 

(b)any position risk held by the Company or the Lucid Markets LLP in relation to
any other traded financial instrument (in the trading book) immediately
following the close of the relevant market; and

 

7

 

 

(c)any communication or information received or made by the Company or Lucid
Markets LLP from the Financial Services Authority or any successor thereof or
any other entity which has the power to regulate or supervise the activities of
the Company or Lucid Markets LLP.

 

3.5Each Minority Shareholder shall, in addition to the matters referred to in
Clause 3.4, as soon as practicable upon written request by any Director provide
to that Director any reasonable information relating to the business, operations
or activities of the Company and/or the Lucid Markets LLP, except as required to
preserve the confidentiality of any intellectual property of the Company or
Lucid Markets LLP.

 

4.Preparation of Profit Share account and profit share monthly payment

 

4.1Each of the Parties shall (in so far as it is able to do so) exercise its
powers in relation to the Company so as to ensure, and the Company undertakes to
each of the Shareholders that:

 

(a)following the end of each calendar month after the Acquisition Date the
Company or, following the Post-Closing Hive Down, Lucid Markets LLP shall
prepare a Profit Share Account in respect of the period (i) from the Acquisition
Date until the last date of the month during which the Acquisition Date took
place (with respect to the first Profit Share Account) or (ii) from the first
date of each calendar month until the last day of such calendar month (with
respect to any other Profit Share Account) or until the Buy-Out Reference Date
(if such date is not the last date of a calendar month) provided that no Profit
Share Account shall be prepared in respect of any period after the Buy-Out
Reference Date;

 

(b)each Profit Share Account is (i) prepared in accordance with the provisions
of schedule 2 of the Membership Agreement and delivered to all members and the
board of directors of the Company or, following the Post-Closing Hive Down,
Lucid Markets LLP as soon as practicable following (and in any event within
sixty (60) Business Days of) the end of the relevant calendar month or the
Buy-Out Notice Date and (ii) delivered by the Company to each Shareholder
immediately upon receipt from Lucid Markets LLP;

 

(c)if within twenty (20) Business Days following the delivery of a Profit Share
Account by the Company to the Shareholders no Shareholder has given to the
Company written notice of his/its objection to the Profit Share Account (which
notice shall state in reasonable details the basis of the objection) then no
objection notice shall be sent by Company to Lucid Markets LLP and, unless an
objection notice has been serviced by any other member of Lucid Markets LLP, the
Profit Share Account shall be binding and conclusive on the Parties and Lucid
Markets LLP;

 

(d)if within twenty (20) Business Days following the delivery of a Profit Share
Account by the Company to the Shareholders a Shareholder gives the Company
written notice of his/its objection to a Profit Share Account, the Board shall,
following the Post-Closing Hive Down, send an objection notice to Lucid Markets
LLP and shall, at any time, take all actions necessary to comply with the
procedure set forth in part 1 of schedule 2 of the Membership Agreement; and

 

(e)the Ordinary Member Percentage which is to be determined by the board of
directors of Lucid Markets LLP in accordance with part 2 of schedule 2 of the
Membership Agreement shall be a portion determined by the Minority Shareholders
in their absolute discretion in accordance with each Non-Equity Partner's offer
letter and notified to the Company in writing within five Business Days of the
Profit Share Account being agreed or determined (as defined in part 1 of
schedule 2 of the Membership Agreement).

 

8

 

 

Until such time Post-Closing Hive Down occurs, schedule 2 of the Membership
Agreement as set forth in Exhibit E shall be incorporated into this clause 4.1
as if set out in full and shall apply to the Company mutatis mutandis.

 

4.2Each of Parties shall (in so far as it is able to do so) exercise its powers
in relation to the Company so as to ensure, and the Company undertakes to each
of the Shareholders that, within five (5) Business Days of receipt of (i) the
Lucid P/L BD minus the proportion paid to the Ordinary Members (the "Lucid
Markets LLP Income") or (ii) the New Business P/L BD minus the proportion paid
to the Ordinary Members (the "New Lucid Markets LLP Income"), in each case, as
set forth in the Membership Agreement, the Lucid Markets LLP Income and the New
Lucid Markets LLP Income shall be allocated (whether profits or losses) to the
Shareholders' respective reserves as follows:

 

(a)fifty per cent (50%) of the Lucid P/L BD shall be allocated to the C Reserve,
the remainder of the Lucid Markets LLP Income shall be allocated to the A and B
Reserves (in such proportions as the Minority Shareholders shall agree between
themselves); and

 

(b)and any New Lucid Markets LLP Income shall be allocated to the A, B and C
Reserves in the proportions determined by the Minority Shareholders from time to
time in writing;

 

provided that no such allocations shall be made in respect of any period after
the Buy-Out Reference Date.

 

4.3Each of the Parties shall (in so far as it is able to do so) exercise its
powers in relation to the Company so as to ensure, and the Company undertakes to
each of the Shareholders, that all profits (or losses) of the Company in
connection with (i) Ordinary Member Forfeited Assets and (ii) any distribution
of Ordinary Members Forfeited Assets to an Ordinary Member in satisfaction of
the Company’s obligations under the Ordinary Members Contingency Payment
Agreement (as such term is defined in the Share Purchase Agreement) shall be
allocated to the A and B Reserves (in such proportions as the Minority
Shareholders shall agree between themselves).

 

4.4Each of the Parties shall (in so far as it is able to do so) exercise its
powers in relation to the Company so as to ensure, and the Company undertakes to
each of the Shareholders, that all Lucid Markets LLP Income and all New Lucid
Markets LLP Income shall be allocated to the reserve accounts of each
Shareholder as set forth in Clause 4.2 and that dividends shall be paid out of
such reserve accounts to the relevant Shareholders only upon written request
from such Shareholder to the Company.

 

4.5Each of the Parties shall (in so far as it is able to do so) exercise its
powers in relation to the Company so as to ensure, so far as by the exercise of
such powers they can ensure, that Lucid Markets LLP's board of directors shall
categorize revenue streams, allocation of expenses and appropriate profit split
percentage consistent with those used for the Business prior to the Acquisition
Date and, in any event, agreed between the Shareholders.

 

4.6For the avoidance of doubt, following agreement or determination of the Final
Completion Statement and issuance of Additional Loan Notes under the Share
Purchase Agreement, the Majority Shareholder alone shall be entitled to receive
an amount equal to the face value of such Additional Loan Notes (“Lucid Cash”).
Each of the Parties shall (in so far as it is able to do so) exercise its powers
in relation to the Company so as to ensure, so far as by the exercise of such
powers they can ensure, that the Lucid Cash shall be allocated to the C Reserve
and the Majority Shareholder shall upon written request to the Company receive,
an amount equal to the Lucid Cash.

 

9

 

 

5.Further financing

 

5.1The Minority Shareholders agree to provide (or to procure the provision by a
Company controlled by any of them) risk capital necessary to operate the
Business in a manner consistent with prior practices (up to an amount necessary
to support US$100,000,000 of net open position), it being agreed that the
Parties shall (in so far as they are able to do so) exercise their powers
reasonably to ensure that such amount is as low as commercially negotiable), for
a period ending on the earlier of: (i) the second anniversary of Completion or
(ii) the Buy-Out Notice Date.

 

5.2Save as set forth in Clause 5.1 above, the FXCM Parties (on the one hand) and
the Minority Shareholders (on the one hand, in such proportions between
themselves as they shall agree) agree to contribute funds in equal amounts as
needed to ensure that each of Lucid Markets LLP and its subsidiaries is
sufficiently capitalized and has sufficient working capital, staff and assets to
operate its Business in the ordinary course, consistent with past practice.

 

6.Transfers of Shares

 

6.1Save as set out in this Clause 6 neither the Majority Shareholder nor the
Minority Shareholders shall be permitted to Transfer any part of their Shares.

 

6.2The FXCM Parties shall be permitted to Transfer any part of their Shares to
any corporation, limited partnership, limited company or other vehicle or entity
that is directly or indirectly wholly owned by Holdings.

 

6.3Any Minority Shareholder shall be permitted to Transfer any part of their
Shares to any corporation, limited partnership, limited company, trust or other
vehicle or entity that is directly or indirectly wholly owned by one or both
Minority Shareholders, provided that to the extent such transferee ceases to be
directly or indirectly wholly owned by at least one of them at any time after
such Transfer, they shall procure that the Shares shall be transferred back as
soon as practicable by the transferee(s) to the Minority Shareholder(s).

 

6.4In the event that the FXCM Parties or the Minority Shareholder execute a
Transfer permitted under clauses 6.2 or 6.3, and so long as the transferee (the
“Permitted Transferee”) agrees to adhere to this agreement in full by executing
a deed of adherence, the Permitted Transferee shall become a Party to this
Agreement in place of the FXCM Party or Minority Shareholder (as the case may
be) and the Parties acknowledge and agree that any reference in this Agreement
to the Majority Shareholder or Minority Shareholder that has transferred such
Shares shall be read as a reference to that Permitted Transferee.

 

7.Term

 

7.1This Agreement is effective as at the date of completion of the Share
Purchase Agreement and shall continue in full force and effect until the last
payment to each Minority Shareholder under the Share Purchase Agreement is made,
whether such payment is in the form of cash payment under a promissory note or
exchange of a promissory note for FXCM Inc's stock.

 

7.2The termination of this Agreement or any provision of this Agreement shall be
without prejudice to any rights that may have accrued hereunder to any Party
against any other Party before such termination and the termination of this
Agreement shall not affect the continuance in force after such termination of
such provisions as are by their nature capable of enforcement against any Party
by any other Party after the termination of this Agreement.

 

10

 

 

7.3If this Agreement is terminated, the provisions of Clauses 1 (Definitions and
Interpretation), 7 (Term), 8 (Announcements), 10 (Assignment), 11 (Further
Assurance), 12 (Entire Agreement), 13 (Service of Notices), 14 (Variation), 15
(Waiver), 16 (Severability), 17 (Counterparts), 18 (General), 19 (Costs and
Expenses) and 21 (Governing Law; Arbitration) shall remain in full force and
effect.

 

8.Relationship with articles

 

Where the provisions of the Articles conflict with the provisions of this
Agreement, the parties agree that the provisions of this Agreement shall prevail
and the parties shall procure, to the maximum extent legally possible, the
amendment of the Articles to enable the Company to be administered as provided
in this Agreement.

 

9.Announcements

 

Except insofar as is required by law or the requirements of any listing
authority, securities exchange or regulatory or governmental body (including the
New York Stock Exchange and the FSA), no announcement of this Agreement or the
terms of this Agreement shall be made by any Party to any person without the
prior written consent of the other Parties and pending any announcement each
Party shall use its best endeavours to keep the existence of this Agreement and
its terms confidential.

 

10.Assignment

 

10.1Subject to Clause 10.3 neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Parties. Any purported assignment in contravention of this Clause 10.1 shall be
void.

 

10.2No Party to this Agreement shall make a declaration of trust in respect of
or enter into any arrangement whereby it agrees to hold in trust for any other
person all or any part of the benefit of, or its rights and benefits under, this
Agreement.

 

10.3A Party shall be entitled to assign the any of its rights, interests or
obligations under this Agreement to a person to whom it Transfers Shares
pursuant to Clause 6.

 

11.Further Assurance

 

Without prejudice to any restriction or limitation on the extent of any Party’s
obligations under this Agreement, the Parties shall do or procure to be done all
such further acts and things, and execute or procure the execution of all such
other documents, as any other Party may from time to time reasonably require for
the purpose of giving to such other Party the full benefit of all of the
provisions of this Agreement.

 

12.Entire Agreement

 

12.1Each Party confirms that the content of this Agreement as expressly set out
herein, together with the content of the Transaction Documents (as such term is
defined in the Share Purchase Agreement) as expressly set out therein and
together with the content of any document expressly referred to in this
Agreement represents the entire understanding and constitutes the whole
agreement of the parties in relation to its subject matter and the transaction
contemplated by it, and supersedes any previous agreement, understandings,
representations, warranties or arrangements (whether express, implied, oral or
written (whether or not in draft form)) between the parties in respect thereto
which shall cease to have any further force or effect notwithstanding the
existence of any provision of any such prior agreement or understanding that any
such rights or provisions shall survive its termination and, without prejudice
to the generality of the foregoing, excludes any warranty, condition or other
undertaking implied at law or by custom, usage or course of dealing.

 

11

 

 

12.2Each Party confirms that in entering into this Agreement it has agreed not
to rely on any representation (including without limitation any
misrepresentation or any misstatement), warranty, collateral contract,
assurance, covenant, indemnity, undertaking or commitment which is not expressly
set out in this Agreement or the other Transaction Documents (as defined in the
Share Purchase Agreement).

 

13.Service of Notices

 

13.1Any notice or other communication to be given or served under or in
connection with this Agreement shall be in writing and may be -

 

(a)delivered by hand;

 

(b)sent by ordinary first class (or airmail in the case of notices to or from
any country outside the United Kingdom), special delivery or recorded delivery
post (in each case, pre paid); or

 

(c)sent by fax; (where a fax number is specified below); or

 

(d)in the case of the Sellers by email.

 

to the party due to receive the notice at the following address -

 

(i)in the case of the Sellers, at 30 Crown Place, London EC4A 2EB, United
Kingdom marked for the attention of Dierk Reuter/Matthew Wilhelm or by email to
[ ] and[ ],

 

with a copy to Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street,
London SW20 8AT, United Kingdom, fax number: +44 20 7072 7025, marked for the
attention of Lorenzo Corte/Scott Simpson; and

 

(ii)in the case of any FXCM Party, at 55 Water Street, New York, New York,
10041, United States of America, marked for the attention of Office of the
General Counsel;

 

with a copy to Reed Smith LLP, The Broadgate Tower, 20 Primrose Street, London,
EC2A 2RS, United Kingdom, fax number: +44 (0)20 3116 3999, marked for the
attention of Douglas Rofé; and Charles Jurd;

 

or at such other address, fax number or email address as may previously by
notice given in accordance with this clause have been specified by that party,
provided that such notice shall be sent to each of the other parties and shall
only be effective on: (A) the date specified in the notice as the date on which
the change is to take effect; or (B) if no date is so specified or the date
specified is less than three Business Days after which such notice was given (or
deemed to be given), the fourth Business Day after the notice was given or
deemed to be given.

 

13.2A notice is deemed to be given or served -

 

12

 

 

(a)if delivered by hand, at the time it is left at the address;

 

(b)if sent by pre paid post (whether ordinary first class, airmail, special
delivery or recorded delivery) or, with respect to the Sellers only, by email,
on the second Business Day after posting/sending email; and

 

(c)if sent by fax, on receipt of a clear transmission report.

 

13.3In the case of a notice given or served by fax or by hand, where this occurs
after 5.00pm on a Business Day in London (if the recipient is one of the
Sellers) or 5.00pm on a Business Day in New York (if the recipient is one of the
FXCM Parties), or on a day which is not a Business Day, the date of service
shall be deemed to be the next Business Day.

 

13.4Save in relation to a notice to the Sellers any notice under or in
connection with this Agreement shall not be validly given or served if sent by e
mail or any other form of electronic communication.

 

14.Variation

 

14.1No variation of this Agreement shall be valid unless it is agreed to in
writing by each of the Parties. The expression "variation" shall, in each case,
include any variation, supplement, deletion or replacement however effected.

 

15.Waiver

 

15.1Any waiver of any term, provision or condition of, or right or default under
this Agreement, or consent granted under this Agreement will be effective only
if given in writing and signed by the waiving or consenting Party and will be
effective only in the instance given and will not operate as or imply a waiver
of any other or similar right or default on any subsequent occasion.

 

15.2Any delay by any Party in exercising, or failure to exercise in whole or in
part, any right or remedy under this Agreement shall not constitute a waiver of
the right or remedy or a waiver of any other rights or remedies and no single or
partial exercise or temporary or partial exercise of any rights or remedy under
this Agreement or otherwise shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.

 

15.3The rights and remedies of the Parties under this Agreement are cumulative
and not exclusive of any rights or remedies provided by applicable law, in
equity, by statute or otherwise. The election by any Party to pursue one or more
of such remedy shall not constitute a waiver by such Party of the right to
pursue any other available remedy.

 

16.Severability

 

If all or any part of any term or provision of this Agreement shall be or become
illegal, invalid or unenforceable, in whole or in part, then such term or
provision shall (so far as it is illegal, invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement but the
remainder of this Agreement shall not be affected. The Parties shall then use
all reasonable endeavours to replace the illegal, invalid or unenforceable
provisions by a valid provision the effect of which is as close as possible to
the intended effect of the illegal, invalid or unenforceable provision.

 

13

 

 

17.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered constitutes an original of this Agreement, but all the
counterparts shall together constitute one and the same agreement. No
counterpart shall be effective until each Party has executed at least one
counterpart.

 

18.General

 

18.1Each Party acknowledges that damages would not be an adequate remedy for any
breach of the undertakings by that Party contained in this Agreement and that
any other Party shall be entitled (in addition to damages) to the remedies of
injunction, specific performance and other equitable remedy for any threatened
or actual breach of any such undertakings.

 

18.2Nothing contained in this Agreement and no action taken by any of the
Parties to this Agreement shall be deemed to constitute a partnership, or
unincorporated association between the Parties hereto or any of them.

 

18.3Each of the Parties (other than the Company) undertakes to each of the other
Parties that it will (so far as it is lawfully able) use the powers vested in it
from time to time as director, officer, employee and shareholder (as the case
may be) of the Company to procure that the Company complies with this Agreement.

 

19.Costs and Expenses

 

Each Party to this Agreement shall pay its own costs and expenses incurred in
relation to the negotiation, preparation and execution of this Agreement.

 

20.Third Party Rights

 

A person who is not a Party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.

 

21.Governing Law and Arbitration

 

21.1Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination (each, a
"Dispute") shall be governed by and construed in accordance with English law.
Any Dispute shall be referred to and finally resolved by arbitration under the
London court of International Arbitration (LCIA) Rules (the "Rules"), which
Rules are deemed to be incorporated by reference into this clause.

 

21.2For the purposes of Article 8.1 of the Rules the parties hereto agree that
the FXCM Parties, on the one hand, and the Minority Shareholders, on the other
hand, represent two separate sides for the formation of the arbitral tribunal as
Claimant and Respondent respectively (or vice versa). Accordingly, the FXCM
Parties shall jointly nominate one (1) arbitrator and the Minority Shareholders
shall nominate one (1) arbitrator, respectively. The third arbitrator, who shall
act as the chairman of the tribunal, shall be nominated by agreement of the two
party-appointed arbitrators within fourteen (14) days of the confirmation of the
appointment of the second arbitrator, or in default of such agreement, appointed
by the LCIA.

 

21.3The arbitration proceedings shall take place in London, and the language of
the arbitration proceedings shall be English. The award (which shall cover which
party shall bear any costs) shall be made in writing, shall include a statement
of the reasons upon which the award is based, and shall be final and binding on
the parties.

 

14

 

 

21.4The Parties agree that, in order to facilitate the comprehensive resolution
of related Disputes and upon the request of any party to an arbitration pursuant
to this Clause 21, the arbitral tribunal may, within 90 days of its appointment,
consolidate the arbitration with any other arbitration or proposed arbitration
involving any of the parties and relating to this Agreement and/or any other
Transaction Document as between or among the parties hereto or thereto. The
arbitrations may be consolidated, or heard concurrently, in such manner as the
arbitral tribunal determines in its discretion, save that the arbitral tribunal
shall not consolidate such arbitrations unless it determines that (a) there are
issues of fact or law common to the arbitrations in question so that a
consolidated proceeding would be more efficient than separate proceedings, and
(b) no party would be prejudiced as a result of such consolidation through undue
delay. Where different tribunals have been or are in the process of being
appointed in relation to such arbitrations, the decision as to whether the
arbitrations are to be consolidated or heard concurrently by the same tribunal
shall be made by the arbitral tribunal which was first constituted, and if
consolidation is so ordered the parties agree that the consolidated arbitration
shall be heard and finally decided by the arbitral tribunal which ordered the
consolidation, unless a party to such arbitration objects, in which case a new
arbitral tribunal shall be appointed by the LCIA Court in accordance with the
Rules.

 

IN WITNESS whereof this Agreement has been duly executed as a deed and delivered
on the date shown at the beginning of this Agreement.

 

Executed and delivered as a deed by )   Dierk Reuter )     /s/Dierk Reuter    
Dierk Reuter          



in the presence of:   Witness Signature: /s/David Quartner     Witness Name:
David Quartner   Address: 16 Pellatt Road   SE 22 95A, London UK   Occupation:
Lawyer

 

15

 

 

Executed and delivered as a deed by )   Matthew Wilhelm )     /s/Matthew Wilhelm
    Matthew Wilhelm          



in the presence of:   Witness Signature: /s/David Quartner     Witness Name:
David Quartner   Address: 16 Pellatt Road   SE 22 95A, London UK   Occupation:
Lawyer

 

Executed and delivered as a deed )     by FXCM HOLDINGS, LLC ) /s/David Sakhai  
a company incorporated in Delaware   Name: David Sakhai   acting by an
authorised signatory who in   Title: Chief Operating Officer of FXCM  
accordance with the laws of that territory   Inc., its Managing Member   is
acting under the authority of that company               Executed and delivered
as a deed by )     FXCM UK Merger Limited )     acting by two directors or a
director in the )     presence of a witness )         /s/David Sakhai      
Director           if in the presence of a witness:   /s/Jared Daniel Verteramo
      Witness           Witness Name: Jared Daniel Verteramo              
Address: 55 Water Street               New York, NY 10041              
Occupation: Securities Counsel      

 

16

 

 

Executed and delivered as a deed by )     Lucid Markets Trading Limited )    
acting by two directors or a director in the )     presence of a witness )      
  /s/Dierk Reuter       Director               /s/Matthew Wilhelm       Director
 

 

17

 

 

EXHIBIT A

 

DATED _________2012

 

LUCID MARKETS TRADING LIMITED

 

THE PERSONS LISTED IN PART 2 OF SCHEDULE 1

 

LUCID MARKETS LLP

 

 

 

                  MEMBERSHIP DEED

 

 

 

 

 

 

CONTENTS

 



1. DEFINITIONS AND INTERPRETATION 1 2. INCORPORATION 3 3. COMMENCEMENT, BUSINESS
AND DURATION 3 4. NAME AND REGISTERED OFFICE 4 5. PLACE OF BUSINESS 4 6. LLP
PROPERTY AND INTELLECTUAL PROPERTY 4 7. DATA PROTECTION 6 8. BANKING 6 9.
ACCOUNTS, AUDITORS AND AUDIT 7 10. CAPITAL 7 11. PROFITS AND LOSSES 8 12.
ADMISSION OF MEMBERS 8 13. MEETINGS AND DECISION-MAKING 9 14. ORDINARY MEMBERS'
DUTIES AND RESTRICTIONS 10 15. SECURITY AND MONITORING 12 16. INDEMNITY AND
EXPENSES 12 17. INSURANCE 13 18. RESIGNATION 13 19. TERMINATION OF MEMBERSHIP 13
20. ENTITLEMENTS OF OUTGOING MEMBERS 15 21. OBLIGATIONS OF OUTGOING MEMBERS 16
22. POST TERMINATION RESTRICTIONS 16 23. LIQUIDATION 18 24. CONFIDENTIALITY 18
25. UNFAIR PREJUDICE 19 26. ASSIGNMENT 19 27. NOTICE 19 28. JURISDICTION &
GOVERNING LAW 20 29. DISPUTE RESOLUTION 20 Schedule 1 Members of the LLP 22
Schedule 2 Treatment of Profits 23 Schedule 3 Board of Directors 26

  

 

 

 

THIS DEED is dated ______________ 2012

                    

 BETWEEN:

 

(1)LUCID MARKETS TRADING LIMITED a company incorporated in England and Wales
(company registration number 07885285) and whose registered office is at 35
Ballards Lane, London, N3 1XW (the “Corporate Member”);

 

(2)EACH OF THE PERSONS LISTED IN SCHEDULE 1; and

 

(3)LUCID MARKETS LLP, a limited liability partnership (registered number [—])
whose registered office is at [—] (the “LLP”).

                

BACKGROUND

 

(A)The LLP was incorporated on [date] 2012, with the Corporate Member and the
Ordinary Members being Members of the LLP on such date, principally to carry on
the Business.

 

(B)The LLP has been registered as a limited liability partnership in England and
Wales under the Act with registered number OC[number].

 

(C)The Members have agreed to enter into this Deed with the LLP to set out the
basis on which the LLP is to be organised and the rights and obligations of the
Members of the LLP.

                 

IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1In this Deed the following words and expressions shall have the following
meanings:

 

“Accounting Reference Date” means 31 December.

 

“Act” means the Limited Liability Partnerships Act 2000 and any amendments to
that Act.

 

“Affiliate” means any body corporate over which the LLP has Control or any body
corporate that has Control (“Controlling Body Corporate”) over the LLP and any
other body corporate that is also subject to the Control of the Controlling Body
Corporate.

 

“Auditors” means such firm of auditors as may be appointed by the Board of
Directors from time to time.

 

“Bank” means such bank as may be appointed in accordance with this Deed from
time to time.

 

“Base Amount” has, in respect of any Ordinary Member, the meaning given to it in
such Ordinary Member’s Offer Letter.

 

“Board of Directors” means the board of directors constituted and operated
pursuant to clause 13.1.

 

“Business” means the business and undertaking of the LLP to be carried on being
trading in global financial markets (and all ancillary business), or any other
business determined in accordance with this Deed.

 

“Business Day” means any day which is not a Saturday, a Sunday or a bank or
public holiday on which banks are open for business in the City of London and in
New York.

 

“Capital Profits” means the profits of the LLP of a capital nature.

 

“Companies Act” means the relevant provisions of the Companies Act 2006, as are
applied to LLPs in accordance with the Act, the Limited Liability Partnerships
Regulations 2001 (SI 2001/1090) (as amended), the Limited Liability Partnerships
(Accounts and Audit) (Application of Companies Act 2006) Regulations 2008 (SI
2008/1911), the Large and Medium-sized Limited Liability Partnerships (Accounts)
Regulations 2008 (SI 2008/1913), the Small Limited Liability Partnerships
(Accounts) Regulations 2008 (SI 2008/1912) and the Limited Liability
Partnerships (Application of Companies Act 2006) Regulations 2009.

 

 

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by agreement, as trustee or
executor, or otherwise.

 

“Deed of Covenant” means a deed of covenant to be entered into by a director of
the Member containing obligations relating to Intellectual Property, duties and
restrictions, confidentiality and post-termination restrictions in substantially
the same form as those obligations placed on Members under this Deed.

 

“Director” has the meaning given to it in Schedule 3.

 

“FSA” means the United Kingdom Financial Services Authority, or any successor
thereto.

 

“Income Profits” means the net profits of the LLP of an income nature, for any
relevant period.

 

“Intellectual Property” means all patents, trademarks, service marks, goodwill,
registered designs, utility models, design right, copyright (including copyright
in computer software), semi-conductor topography rights, inventions, trade
secrets and other confidential information, know-how, and all other intellectual
and industrial property and rights of a similar or corresponding nature in any
part of the world, whether registered or not or capable of registration or not
and including the right to apply for and all applications for any of the
foregoing rights and the right to sue for past infringements of any of the
foregoing rights.

 

“Leaving Date” means a date on which an Outgoing Member ceases or is deemed to
cease to be a Member of the LLP under this Deed.

 

“Member Agent” means any employee of a Member or other person or company engaged
by a Member with respect to the LLP, other than a director of a Member.

 

“Member Idea” has the meaning given to it in clause 6.1.2.

 

“Member Idea Product” has the meaning given to it in clause 6.1.3.

 

“Members” means the Corporate Member and the Ordinary Members.

 

“Member’s Tax” has the meaning given to it in clause 11.4.

 

“Monthly Drawings” has the meaning given to it in Part 3 of Schedule 2;

 

“Name” means the name of the LLP which has been registered at Companies House.

 

“Offer Letter” means an offer letter (as amended from time to time in accordance
with its terms): (i) entered into between a Member (or person who wishes to
become a Member), the LLP on its own behalf and as duly authorised attorney for
each of the other Members as at the date of such letter, in such form as may be
agreed by the Board of Directors; and (in respect of any person other than the
Members as at the date of this Deed) (ii) pursuant to which such person (A)
agrees to become a party to this Deed (as amended) and be bound by its terms and
(B) appoints the LLP to be his attorney in his name and on his behalf to execute
subsequent Offer Letters to be entered into by the LLP.

 

“Ordinary Members” means: (a) the persons listed in Part 2 of Schedule 1; and
(b) each such other or additional person as is admitted as a member of the LLP
and is designated as such in accordance with this Deed, and, in each case, whose
membership of the LLP has not ceased in accordance with this Deed.

 

“Outgoing Member” means any person who ceases to be, or who has ceased to be, an
Ordinary Member of the LLP for any reason.

 

“Profit Share Account” means an estimated profit and loss account of the LLP
prepared in accordance with Part 1 of Schedule 2.

 

 

 

 

“Registered Office” means the registered office of the LLP as registered at
Companies House.

 

“Sale” means a sale of the whole or part of the business of the LLP.

 

“Sale Amount” has, in respect of any applicable Ordinary Member or Outgoing
Member, the meaning given to it in such Ordinary Member’s Offer Letter.

 

“Silo Amount” has, in respect of any applicable Ordinary Member or Outgoing
Member, the meaning given to it in such Ordinary Member’s Offer Letter.

 

“Specified Member” has the meaning given in clause 6.

 

“Trading Cash Amount” has, in respect of any Ordinary Member, the meaning given
to it in such Ordinary Member’s Offer Letter.

 

1.2Clause and schedule headings do not affect the interpretation of this Deed.

 

1.3Except where a contrary intention appears, a reference to a clause or
schedule is a reference to a clause of, or schedule to this Deed.

 

1.4Person includes a corporate or unincorporated body or association (whether or
not having separate legal personality).

 

1.5Words in the singular include the plural and in the plural include the
singular.

 

1.6A reference to any gender includes a reference to each of the other genders.

 

1.7A reference to a statute or statutory provision is a reference to it as it is
in force for the time being taking account of any amendment, extension, or
re-enactment and includes any subordinate legislation for the time being in
force made under it.

 

1.8A reference to laws in general is to all local, national and directly
applicable supra-national laws in force for the time being, taking account of
any amendment, extension, application or re-enactment and includes any
sub-ordinate laws for the time being in force made under them and all orders,
notices, codes of practice and guidance made under them.

 

1.9Where the words include(s) or including are used in this Deed, they are
deemed to have the words “without limitation” following them.

 

1.10All consents and approvals to be given by any of the parties to this Deed
must be given in writing.

 

1.11This Deed incorporates the schedules to it.

 

1.12Any obligation in this Deed on a person not to do something includes an
obligation not to agree or allow that thing to be done.

 

1.13Any reference to the death of any Member, in the case of any Member being a
body corporate, includes reference to the winding up, dissolution or striking
off the register of that Member.

 

1.14Any word or expression not defined elsewhere in this Deed and which is
defined in the Financial Services and Markets Act 2000 or in the Rules
promulgated by the FSA thereunder shall, unless the context otherwise admits or
requires, have the same meaning in this Deed.

 

2.INCORPORATION

 

2.1The LLP was incorporated under the Act on [date] 2012.

 

2.2The LLP shall keep the certificate of registration of the LLP issued by
Companies House at the Registered Office.

 

3.COMMENCEMENT, BUSINESS AND DURATION

 

3.1The provisions of this Deed are deemed to have taken effect on incorporation
of the LLP.

 

 

 

 

3.2The LLP has been incorporated to carry on the Business and/or carry on such
other or additional trade, profession or business as the Board of Directors
shall from time to time determine.

 

3.3Each Member shall carry on the Business as agent for the benefit of the LLP
but shall have no mutual agency or power to bind each other.

 

3.4Subject to clause 23.1, the LLP continues in accordance with the Act, despite
any person ceasing to be a Member, until it is wound up in accordance with the
Act.

 

4.NAME AND REGISTERED OFFICE

 

4.1The LLP has been incorporated with the Name and Registered Office.

 

4.2The Board of Directors may change the Name and the Registered Office at any
time.

 

4.3The Board of Directors shall notify any change in the Name or the Registered
Office to Companies House in accordance with the Act.

 

5.PLACE OF BUSINESS

 

The LLP shall carry on the Business at the Registered Office or such other
additional or alternative place(s) of business as the Board of Directors may
determine.

 

6.LLP PROPERTY AND INTELLECTUAL PROPERTY

 

As specified in more detail in the remainder of this clause 6, the LLP shall own
all Intellectual Property and other work product produced by its employees and
Members (and their directors and Member Agents) (in accordance with the
remainder of this clause 6) provided that certain Members and employees of the
LLP, as determined by the Board of Directors in their sole discretion and
notified as such in writing by the Board of Directors (“Specified Members”),
will own Member Ideas (as defined below) and grant the LLP a licence to use such
Member Ideas (on the terms set out below).

 

6.1Subject to the terms of this Deed, and unless otherwise specified in an Deed
between the LLP and any Member(s):

 

6.1.1all property held or created by the LLP for the purposes of carrying on the
Business and which has been paid for by the LLP or contributed to the LLP by any
Member or has otherwise accrued to the LLP (which, for the avoidance of doubt
excludes any loans of risk capital made by any Member to the LLP), is owned by
the LLP absolutely and the Members have no individual rights in that property
other than by their entitlement to such distributions as may be due to them
under this Deed or following liquidation of the LLP;

 

6.1.2any generic idea, concept, know how or technique created or developed by
any Member (or any Member Agent or director of a Member) during the performance
of his duties for the LLP or any Affiliate whether or not relating to the
Business or the business of any Affiliate (“Member Idea”) shall, if such Member
is a Specified Member, be owned by the Specified Member who created it and the
Specified Member hereby grants, and shall procure that his respective Member
Agent(s) and directors grant, to the LLP a worldwide, royalty-free, irrevocable,
perpetual licence to use any Member Ideas created by him; and

 

 

 





 

6.1.3any substantive written work, design, system, computer program, data or
other work including but not limited to trading algorithms or computer code or
any material that records or documents a Member Idea made or developed by any
Member (or any Member Agent or director of a Member), whether alone or with
others, using or arising as a result of any Member Idea, at any time during his
membership of the LLP (whether before or after the date of this Deed and whether
during or outside of normal business hours) and which is in any way connected
with or applicable to any present or future business or operation of the LLP or
any Affiliate or which is capable of being used or adapted for use by the LLP or
any Affiliate (“Member Idea Product”), and any Member Idea created or developed
by any Member who is not a Specified Member (or its Member Agent(s) or
directors) or any employee of the LLP who is not a Specified Member during the
performance of his duties for the LLP or any Affiliate whether or not relating
to the Business or the business of any Affiliate belongs (in each case) solely
and unconditionally to the LLP and in consideration of the payments made to the
Member under this Deed the Member hereby assigns, and shall procure that his
respective Member Agent(s) and directors assign, to the LLP (by way of present
assignment of future rights) with full title guarantee all of its rights, title,
benefit and interest in and to the Member Ideas and Member Idea Products made or
developed by him.

 

6.2Each Member:

 

6.2.1agrees that he will notify the LLP of the details of all or any such Member
Idea or Member Idea Product immediately it is produced, and whether or not it is
complete and/or still subject to additional work or modification;

 

6.2.2will, on receipt of a written request by the LLP and at the LLP’s
reasonable expense and subject to the Specified Member’s rights under clause
6.1.2, enter into a separate confirmatory assignment with the LLP, or an
Affiliate, to formally record that the Member’s rights, title, benefit and
interest in and to the Member Idea Products made or developed by him have been
assigned to the LLP or an Affiliate and will provide all reasonable assistance
to the LLP or any Affiliate to protect, maintain and enforce such rights
anywhere in the world;

 

6.2.3hereby irrevocably appoints the LLP to be his attorney to execute any
document or do anything in his name and on his behalf to ensure his compliance
with this clause 6, and a certificate in writing, signed by a Director, stating
that any instrument or act falls within the authority hereby conferred shall be
conclusive evidence that such is the case as far as any third party is
concerned; and

 

6.2.4hereby irrevocably and unconditionally waives in favour of the LLP, or any
relevant Affiliate as the case may be, the moral rights in any Member Idea
Product conferred on them by virtue of the Copyright Designs and Patents Act
1988 or any analogous or similar laws anywhere in the world.

 

6.3The parties agree that nothing contained in this Deed shall restrict a
Specified Member from the use of any Member Idea, provided that in doing so the
Specified Member does not make any unauthorised use or disclosure of any Member
Idea Product or the LLP’s confidential information.

 

6.4Except to the extent otherwise agreed in advance by the Board of Directors in
writing, each Member undertakes, and shall procure that his respective Member
Agent(s) and directors undertake, to the LLP to keep confidential and not to
disclose to any Member Agent or any other Member of the LLP (other than the
Corporate Member):

 

6.4.1any Member Idea or Member Idea Product created by him; and

 

6.4.2any other confidential information relating to the Business.

 

6.5Where it is necessary for property used for the purposes of the LLP to be
held on behalf of the LLP by one or more Members, the Members concerned shall,
and shall procure that their respective Member Agent(s) and directors shall, at
the LLP’s request and in the manner specified by the LLP, document the LLP’s
interest in that property by executing a declaration of trust or similar
acknowledgement.

 

 

 

 

6.6Subject to the provisions of this clause 6, any Intellectual Property, other
than such Intellectual Property in any Member Idea of a Specified Member to
which clause 6.1.2 applies, created or discovered by a Member, whether alone or
with others, at any time during his membership of the LLP (whether before or
after the date of this Deed and whether during or outside of normal business
hours) and which is in any way connected with or applicable to any present or
future business or operation of the LLP or any Affiliate (“Relevant Intellectual
Property”), shall be disclosed by the Member, its Member Agent(s) or its
director(s) as applicable, to the LLP immediately and shall belong to and be the
absolute property of the LLP. In order to give effect to this clause 6.6, in
consideration of the payments made to the Member under this Deed the Member
hereby assigns, and shall procure that his respective Member Agent(s) assign, to
the LLP (by way of present assignment of future rights) with full title
guarantee all of its rights, title, benefit and interest in and to the Relevant
Intellectual Property created or discovered by him. For the avoidance of doubt
this clause 6.6 does not affect any rights of a Member, who is also an employee
of the LLP, under the Patents Act 1977.

 

6.7To the extent that the legal title in any Relevant Intellectual Property
fails to vest in the LLP, the relevant Member agrees to hold, and, if relevant,
procure that its respective Member Agent(s) and director(s) hold, such rights on
trust for the LLP. Each Member further agrees to use his reasonable endeavours
to do all such acts and execute all such documents as may be reasonably required
of him by the LLP (the LLP paying any reasonable expenses incurred by doing so)
in order to assign the Relevant Intellectual Property to the LLP and any
Affiliate.

 

6.8If requested by the LLP (and at its reasonable expense), each Member shall
give all necessary assistance to the LLP or an Affiliate to enable it to enforce
the Relevant Intellectual Property against third parties and apply for
registration of the rights, where appropriate throughout the world, for the full
term of those rights.

 

7.DATA PROTECTION

 

7.1In order to keep and maintain any records relating to any person’s membership
under this Deed it will be necessary for the LLP to process personal data
relating to such persons on computer and in hard copy form. Examples of personal
data include a Member’s disciplinary record, any grievances raised, their
personnel file and any sensitive personal data such as their religious beliefs,
their ethnic or racial origin and information relating to their physical and
mental health. Further, in order to make any payments to a Member, and to
provide other benefits, the LLP may also need to hold details of Members’ bank
accounts and other financial information.

 

7.2To the extent that it is reasonably necessary in connection with any person’s
membership and any responsibilities of the LLP, each Member agrees that the data
referred to above may be disclosed to others, including other Members or any
Affiliate, the LLP’s professional advisers, H.M. Revenue & Customs or other
taxation authority, the police and other regulatory authorities.

 

7.3Each Member hereby consents to the recording, processing, use and disclosure
by the LLP of personal data relating to them as set out above (including the
recording, processing and disclosure of their sensitive personal data to the
extent required by reason of such Member’s membership or by law), including the
transmission of such data overseas whether outside the European Economic Area or
otherwise.

 

8.BANKING

 

8.1The LLP’s bank is the Bank. All money belonging to the LLP shall be paid
promptly into the LLP’s account at the Bank for the credit of the LLP.

 

8.2All money and securities received by the LLP or any Member on behalf of any
client or third party shall be paid and delivered promptly to the client or
third party into an appropriate client account in accordance with the rules or
regulations of any professional or regulatory body, which may exercise relevant
jurisdiction over the LLP.

 

 

 

 

8.3All cheques drawn on or instructions for the transfer of money from any
account mentioned in this clause 8 shall be drawn in the Name and may be signed
by any two person(s) previously notified in writing to the Bank by the Board of
Directors.

 

9.ACCOUNTS, AUDITORS AND AUDIT

 

9.1The Members shall ensure that proper books of account giving a true and fair
view of the Business, the assets, liabilities, financial position and profit or
loss of the LLP are properly kept and preserved and are open to inspection by
the Members at all times.

 

9.2The LLP´s books of account shall be kept at the Registered Office or at such
other place as the Board of Directors determine.

 

9.3The LLP´s accounting reference period ends on the Accounting Reference Date
or such other date as the Board of Directors may determine.

 

9.4The Board of Directors shall notify any change in the Accounting Reference
Date to Companies House in accordance with the Companies Act.

 

9.5The LLP shall prepare annual accounts as at the Accounting Reference Date in
accordance with the Companies Act.

 

9.6Unless the LLP is exempt from audit under the Companies Act, the Board of
Directors may:

 

9.6.1appoint the Auditors of the LLP;

 

9.6.2reappoint the Auditors in accordance with the Companies Act;

 

9.6.3fix the remuneration of the Auditors; and

 

9.6.4remove the Auditors from office.

 

9.7Unless the LLP is exempt from audit under the Companies Act, the LLP annual
accounts shall be audited and settled each year by the Auditors as at the
Accounting Reference Date.

 

9.8The LLP annual accounts together with a report by the Auditors shall be:

 

9.8.1laid before a meeting of the Members for consideration and if thought fit
approved subject only to any approved variation; and

 

9.8.2distributed to all Members as required by the Companies Act.

 

9.9The Corporate Member, on behalf of the Members, shall sign the annual
accounts of the LLP and file them with Companies House in accordance with the
Companies Act.

 

10.CAPITAL

 

10.1The Corporate Member acquires a share in the LLP in accordance with the
amount or value of its contribution to the LLP on incorporation. A statement of
the capital contributions to the LLP shall be retained by the LLP.

 

10.2The Board of Directors may not call for the Members to contribute any
further capital on the insolvency of the LLP.

 

10.3Subject to clause 10.2, Members may, but shall not be required to,
contribute any further capital which the Board of Directors determines as being
required for the purposes of the LLP in accordance with instructions from the
Board of Directors.

 

10.4Where, in accordance with instructions from the Board of Directors, a Member
contributes capital to the LLP at any time after incorporation of the LLP, that
Member acquires a share in the LLP in accordance with the amount or value of
that contribution.

 

10.5A Member may, in accordance with instructions from the Board of Directors,
contribute capital to fund the marginal trading risk of a specific segment (e.g.
Trading Book as defined in the Member's Offer Letter) of the Business and, in
doing so, acquire the right to a profit share based specifically on the
performance of the segment to which he has contributed. For the avoidance of
doubt, the Member will also share in any losses of the segment.

 

 

 

 

10.6Any profits or losses of the LLP of a capital nature, as certified by the
Auditors, shall be apportioned among the Members as set out in clause 11.

 

10.7No Member is entitled to receive interest on the amount of his proportion of
the capital contributions to the LLP.

 

11.PROFITS AND LOSSES

 

11.1The Profit Share Accounts shall be prepared and the Income Profits shall be
divided in accordance with the provisions of Parts 1 and 2 of Schedule 2.

 

11.2Subject to clauses 10.5 and 12.1, the Capital Profits and [any losses
(whether of a capital or income nature) of the LLP] shall be allocated to the
Corporate Member and credited or debited (as appropriate) to the Corporate
Member's current accounts with the LLP as soon as the annual accounts for the
relevant accounting year of the LLP are approved by the Members in accordance
with clause 9.8.1.

 

11.3Each Member may draw on account of his share of profits in accordance with
the provisions of Part 3 of Schedule 2.

 

11.4Each Member shall be severally responsible for all tax assessable on and
payable by such Member in respect of its/his shares of the profits of the LLP
and the employment or engagement of its/his Member Agent(s) (“Member’s Tax”) but
if so determined by the Board of Directors, the LLP shall pay for the benefit of
each Member such amounts of Member’s Tax as the Board of Directors shall
reasonably estimate as being payable by that Member to the tax authorities and
shall debit the relevant Member's current account accordingly. Subject thereto,
each Member undertakes to indemnify and keep the LLP and each other Member from
and against all costs (including penalties and interest) which the LLP or such
other Member may be liable to pay arising from or relating to a failure by the
Member first mentioned above to pay to the tax authorities, all Member’s Tax.

 

12.ADMISSION OF MEMBERS

 

12.1The Board of Directors may resolve to admit as a Ordinary Member to the LLP
any person who wishes to become a Ordinary Member. Admission of a person to be a
Ordinary Member may be conditional upon such person contributing such amount of
capital (and with such entitlements and obligations to share in Capital Profits
and/or capital or income losses) as the Board of Directors determines as being
required for the purposes of the LLP.

 

12.2Any person who wishes to become a Ordinary Member shall enter into an Offer
Letter and no person may become a Ordinary Member until he has executed an Offer
Letter.

 

12.3Each prospective Ordinary Member shall procure that each Member Agent of it
shall execute and deliver a Deed of Covenant and the Board of Directors may
resolve to postpone the admission of a Ordinary Member, or suspend the
membership of a Ordinary Member, until it is satisfied that the prospective
Ordinary Member has complied with the requirements of this clause 12.3.

 

12.4Each Member hereby (or, as the case may be, by signing an Offer Letter)
irrevocably appoints the LLP to be his attorney in his name and on his behalf,
to execute and deliver any Offer Letter or any agreement varying the terms of
any Offer Letter which it is proposed that the LLP and the Members enter into
with any person.

 

12.5The Board of Directors shall notify the appointment of a Ordinary Member to
Companies House in accordance with the Act.

 

 

 

 

13.MEETINGS AND DECISION-MAKING

 

13.1The LLP shall form the Board of Directors to manage and control the
operations of the LLP. The Board of Directors shall be constituted and operate
in accordance with Schedule 3.

 

13.2Subject to clause 13.3.4 (in respect of meetings of the Members to approve
the Accounts), meetings of the Members shall be held at such times as the Board
of Directors may determine.

 

13.3Every meeting of the Members shall be governed by the following provisions:

 

13.3.1a meeting of the Members may be called by any of the Board of Directors. A
meeting may also be called by any liquidator of the LLP appointed under the
Insolvency Act 1986;

 

13.3.2a meeting may be held at such time and place as the Board of Directors or
liquidator calling the meeting thinks fit;

 

13.3.3a notice of meeting shall be served on all those entitled to attend the
meeting and such notice shall specify the place, day and time of the meeting and
a statement of the matters to be discussed at the meeting;

 

13.3.4in the case of a meeting of the Members to approve the Accounts, not less
than 5 clear days' notice is to be given of a meeting to all those entitled to
attend, provided that valid shorter notice is deemed to have been given if it is
ratified by a majority of those attending the meeting itself;

 

13.3.5at commencement of any meeting, those in attendance shall elect the
chairman of the meeting, who shall not have a casting vote;

 

13.3.6the quorum for a meeting of the Members is two Members, at least one of
whom must be the Corporate Member, present in person or by proxy;

 

13.3.7where the appropriate quorum is not present within thirty minutes of the
start time stated in the notice of the meeting, any resolution passed at the
inquorate meeting is deemed to have been passed if it is ratified later by the
required majority in attendance at a duly convened quorate meeting; and

 

13.3.8minutes shall be prepared of all meetings and shall be approved and signed
by the chairman of the meeting as evidence of the proceedings.

 

13.4Each Member shall be a designated member for the purposes of the Act and
shall be responsible for fulfilling the obligations ascribed to designated
members pursuant to the Act.

 

13.5Without prejudice to the Members’ powers and/or authority under the Act or
under this Deed, and subject to clause 13.6, the Board of Directors is solely
authorised to make any decision relating to the incorporation, maintenance or
termination of the LLP, and any other decisions relating to the Business,
including:

 

13.5.1any alterations to this Deed;

 

13.5.2any change in the nature of the Business;

 

13.5.3changing the place of Business or opening a new place of Business;

 

13.5.4the appointment or removal of a person to an executive position within the
LLP;

 

13.5.5any alternation to the remuneration package of a person holding an
executive position within the LLP;

 

13.5.6giving notice to a Ordinary Member under clause 20 to expel that person
from membership of the LLP;

 

13.5.7any purchase of a capital item by the LLP (other than risk capital
purchased pursuant to clause 13.5.14);

 

 

 

 

13.5.8the borrowing or lending by the LLP or the giving of any guarantee or
undertaking of the LLP in respect of sums in aggregate exceeding £1,000;

 

13.5.9any decision to place the LLP into voluntary liquidation under the
Insolvency Act 1986;

 

13.5.10any decision for the LLP to make a proposal for a voluntary arrangement,
scheme of compromise or arrangement with its creditors under the Insolvency Act
1986;

 

13.5.11any decision for the LLP to apply for an administration order under the
Insolvency Act 1986;

 

13.5.12any decision for the LLP to appoint a liquidator under the Insolvency Act
1986;

 

13.5.13any decision for the LLP to apply to the court to wind up the LLP under
the Insolvency Act 1986; and

 

13.5.14any decision regarding the deployment or expenditure of risk or
operational capital of more than £50,000 (in respect of any one transaction or
in respect of a number of related transactions, in aggregate).

 

13.6The Board of Directors may delegate (or revoke the delegation of) any of
their powers of managing or conducting the affairs of the LLP to a committee or
committees consisting of such Directors and any Members listed in Schedule 1 and
employees of the LLP as are appointed in the appropriate resolution, and any
such resolution may include authority for such agent(s) to delegate all or any
of their powers.

 

13.7Any matters to be considered by the Members shall be decided either in
writing by simple majority of all of the Members from time to time, or else at a
meeting of the Members by simple majority vote.

 

13.8Any decision which may be made by the Members regarding the LLP may be made
by way of written resolution signed by the Members.

 

13.9The procedure for the conduct of any committee formed in accordance with
clause 13.6 is as prescribed by the resolution establishing it or, if the
resolution does not so provide, as determined by a majority of the members of
that committee.

 

14.ORDINARY MEMBERS' DUTIES AND RESTRICTIONS

 

14.1Save as agreed otherwise by the Board of Directors, each Ordinary Member
shall at all times:

 

14.1.1diligently apply himself in the Business and conduct himself in a proper
and responsible manner and use his best skill and endeavour to promote the
Business to the greatest advantage of the LLP;

 

14.1.2furnish or create the primary research tools, mathematical techniques,
computer software and data necessary to conduct the Business;

 

14.1.3comply with all legislation, regulations, professional standards and other
provisions as may govern the conduct of the Business, or be determined by the
Board of Directors as standards to be voluntarily applied by the LLP to the
Business, and without prejudice to the generality of the foregoing, each
Ordinary Member shall at all times:

 

(a)comply with all applicable rules of the FSA (including the Statement of
Principle and Code of Practice for Approved Persons and the Conduct of Business
Rules), the London Stock Exchange (and the rules and regulations of any other
Self Regulating Organisation (“SRO”) or stock exchange or similar body of which
the LLP or any Affiliate may be a member from time to time);

 

 

 

 

(b)co-operate fully with all instructions or requests imposed by the FSA, any
SRO, any applicable financial regulator, stock exchange or similar body under
its or their rules or regulations, including making himself readily available
for an inspection, investigation, summary proceeding or to the Financial
Services Compensation Scheme or the Financial Ombudsman Service, and to answer
all questions put to him truthfully;

 

(c)where applicable, comply as an FSA Approved Person, with those FSA Rules
which he is directly bound by and subject to, including those relating to
Conduct of Business, Supervision, Enforcement and, in particular, the Statements
of Principle and Code of Practice for Approved Persons. Moreover, he undertakes
to comply and co-operate fully with all instructions, directions, requirements
and requests of the FSA or any other relevant body including (but not limited
to) a requirement to make himself readily available for the purposes of, and
truthfully to answer all questions put to him by, the FSA or that body, officer,
representative or inspector appointed by the FSA or that body in the course of
any inspection, investigation, summary process or tribunal or disciplinary
proceeding;

 

(d)maintain the standards necessary for him to meet the FSA’s Fit and Proper
Test for Approved Persons or any similar regulatory requirements;

 

(e)observe and comply with the rules and regulations concerning money laundering
(including those arising under the Financial Services and Markets Act 2000 and
Money Laundering Regulations 2003 as amended from time to time), and promptly
deliver to the LLP’s Compliance Officer a copy of any contract (or otherwise
full details) setting out any dealings in investments undertaken in the Ordinary
Member’s own name, or, to the extent that he is aware and that he can reasonably
procure delivery of any copy documents, that of his spouse, cohabiter, child or
relations, or any person connected to the Ordinary Member by reason of a
business relationship (other than any Member, officer or shareholder of the LLP
or any Affiliate);

 

(f)not give effect to or directly or indirectly be a party to any transaction
relating to an investment in which the LLP or any Affiliate has an interest
without the prior consent of the LLP’s Compliance Officer; and

 

(g)comply with the requirements under legislation and regulation as to the
disclosure of inside information;

 

14.1.4show the utmost good faith to the LLP and the other Members in all
transactions relating to the Business and affairs of the LLP and give the LLP a
true account of all such dealings;

 

14.1.5remedy flaws in or poor performance of any Member Idea, Member Idea
Product or other work done for the LLP (as determined by the Board of Directors,
acting reasonably) quickly and without expectation of additional remuneration
beyond that specified in the Ordinary Member's Offer Letter;

 

14.1.6promptly give details to the Board of Directors of any changes to his
personal particulars, which shall be notified to Companies House under the Act;

 

14.1.7keep securely at his office, in legible form, proper accounts, diaries and
records as the Board of Directors may reasonably require and ensure that all
Board of Directors have free access to them and may take copies of them as may
be required;

 

14.1.8inform the Board of Directors without delay on becoming party to any legal
proceedings;

 

14.1.9indemnify and keep indemnified the other Members, their estates and
successors from and against all losses, liabilities, expenses and payments
resulting from his material breach of this Deed, without prejudice to any other
right or remedy of any of the other Members; and

 

 

 

 

14.1.10account to the LLP for any profit derived from a business, office or
appointment accepted by him in breach of this Deed, or any personal benefit
derived by him from the Business, the use of the Name (or any party thereof) or
property of the LLP in breach of this Deed.

 

14.2Subject to the prior written consent of the Board of Directors and the terms
of their Offer Letters, Members may employ Member Agents (at their own expense)
to assist with the Business. Members Agents shall be bound by this Deed in full,
and, for the avoidance of doubt, share all obligations of Members specified in
clauses 6, 14, 15, 19, 21, 22, 24, 25, 28 and 29, and be bound by any
confidentiality provisions of this Deed. Members are responsible for the
enforcement of this clause 14.2 and agree that damages would not be an adequate
remedy for any breach of this clause 14.2 and the remedies of injunction,
specific performance and other equitable relief are appropriate for any
threatened or actual breach of any such provision.

 

14.3No Ordinary Member may without the prior written consent of the Board of
Directors:

 

14.3.1engage or be concerned directly or indirectly in any business other than
the Business or accept (otherwise than in a voluntary or honorary capacity) any
office or appointment unless that other business, office or appointment is not
in competition with the Business (as determined by the Board of Directors acting
reasonably);

 

14.3.2derive any benefit from the use of the Name, the property of the LLP, or
the business connection of the LLP;

 

14.3.3except in the ordinary course of the Business of the LLP and for its
benefit, engage in any contract or commitment on behalf of the LLP;

 

14.3.4except in the ordinary course of the Business of the LLP and for its
benefit, enter into any engagement as a result of which the LLP may risk the
loss of or be made liable for any sum or sums in respect of that transaction in
aggregate exceeding £1,000;

 

14.3.5give any guarantee or undertaking on behalf of the LLP in respect of any
sum or sums in aggregate exceeding £1,000;

 

14.3.6compromise, compound, release or discharge (except on payment in full) any
debt or connected debts due to the LLP in aggregate exceeding £1,000;

 

14.3.7except in the ordinary course of the Business, dispose by loan, pledge,
sale or otherwise any part of the LLP´s property;

 

14.3.8assign or charge his rights or interest in the LLP or any other interest
in the LLP or make any other person a partner with the LLP;

 

14.3.9have any dealings with any person, partnership, limited liability
partnership or limited company with whom or which the Board of Directors have
previously resolved not to deal;

 

14.3.10engage or dismiss any employee of the LLP; and

 

14.3.11make any application to the court under section 994 of the Companies Act
2006 for a period of 1,000 years from the date of incorporation of the LLP.

 

15.SECURITY AND MONITORING

 

Each Member agrees that the LLP may without notice intercept, record and
monitor: (a) all communications made by him using the LLP’s information
technology or communications systems; and (b) his use of the LLP’s information
technology systems and network.

 

 

 

 

16.INDEMNITY AND EXPENSES

 

16.1The LLP shall indemnify any Member (and his Member Agents) and Director in
respect of payments made and personal liabilities incurred by him in the
performance by him of his duties as a Member (or as a Member Agent) or Director
in the ordinary and proper conduct of the Business or in respect of anything
necessarily done by him for the preservation of the Business or property of the
LLP.

 

16.2Subject to clause 16.3, a Member (and his Member Agents) or Director may
charge and be refunded all out-of-pocket expenses properly incurred by him in
connection with the Business provided that:

 

16.2.1the Member (or Member Agent) or Director provides an appropriate receipt
and VAT invoice where appropriate; and

 

16.2.2where the LLP provides a credit card for the use of a Member (or Member
Agent) or Director for such expenses, the Member (or Member Agent) or Director
provides to the LLP the original vouchers for all expenditure charged to that
credit card.

 

16.3The Board of Directors may place upper limits on any category or categories
of expenses for which Members (or Member Agents) or Directors may claim
reimbursement.

 

17.INSURANCE

 

17.1The LLP shall, to the extent that appropriate insurance policies covering
such matters are not held by the Corporate Member or its Affiliates, at its own
expense maintain insurance policies (for the benefit of the Members, their
Member Agents, the Directors and/or the LLP as appropriate) in such amounts as
the Board of Directors determines are customary or appropriate in respect of:

 

17.1.1property of the LLP;

 

17.1.2employer’s liability;

 

17.1.3public liability; and

 

17.1.4professional negligence (and in determining the appropriate level and type
of professional negligence cover the Board of Directors shall have regard to the
equivalent cover maintained by or on behalf of FXCM Inc.).

 

17.2The LLP may at its own expense maintain insurance policies for the benefit
of the Members, their Member Agents, the Directors and the LLP's employees in
such amounts as the Board of Directors determines in respect of:

 

17.2.1private medical insurance for Members (and their Member Agents) and
Directors; or

 

17.2.2life assurance for Members (and their Member Agents) and Directors.

 

17.3The Members (and their Member Agents) and Directors shall co-operate with
the LLP in obtaining the insurance policies in clauses 17.1 and 17.2 (if any)
and undergo any medical examination regarded as reasonably necessary for the
procurement or maintenance of any such insurance policy.

 

18.RESIGNATION

 

18.1Subject to the provisions of clause 18.2, any Ordinary Member may resign
from the LLP by giving not less than 3 months’ written notice to the LLP of its
intention to resign from the LLP and the date of expiration of that notice is
its Leaving Date.

 

18.2Where a Member’s resignation would reduce the number of Members of the LLP
to one, its notice does not take effect until the Board of Directors appoints a
second Member.

 

19.TERMINATION OF MEMBERSHIP

 

19.1Subject to earlier termination as provided by the terms of this Deed, the
Board of Directors may, at any time, terminate a Ordinary Member’s membership of
the LLP and their employment (if any) by the LLP by giving not less than 3
months’ written notice.

 

 

 

 

19.2The Board of Directors may in its absolute discretion terminate a Ordinary
Member’s membership at any time by giving notice to such Ordinary Member and
making a payment to such Ordinary Member equal to the amount (if any) of Monthly
Drawings which would have been payable to him if notice had been given in
accordance with clause 19.1 (which shall exclude, for the avoidance of doubt,
any Trading Cash Amount or Silo Amount (if any) specified in that Ordinary
Member’s Offer Letter) in lieu of any notice period or the balance of any notice
period specified in clause 18.1, subject to any deductions required by law.

 

19.3The Board of Directors may by written notice to a Ordinary Member, having
effect 5 days from service of the notice, expel that person from membership of
the LLP where the Ordinary Member concerned (including, for the avoidance of
doubt, its Member Agent(s)):

 

19.3.1commits any serious breach or persistent breaches of this Deed; or

 

19.3.2undergoes a change of Control without having obtained the prior written
consent of the Board of Directors;

 

19.3.3has a bankruptcy order made against him or enters into any composition or
arrangement with or for the benefit of his creditors; or

 

19.3.4fails to pay any money owing by him to the LLP within 30 days of a written
request for payment from the LLP; or

 

19.3.5fails to account for or pay over or refund any money received and
belonging to the LLP within 30 days after being so required by notice from the
Board of Directors; or

 

19.3.6is guilty of gross misconduct or any conduct likely to have a serious
adverse effect on the Business; or

 

19.3.7ceases to hold any professional qualification or certification required
for the normal performance of his duties as a Ordinary Member; or

 

19.3.8is convicted of any serious criminal offence involving dishonesty which
may be tried on indictment and which, in the opinion of the Board of Directors,
could harm the reputation of the Business; or

 

19.3.9is required to resign by the Board of Directors and fails to do so within
the required time period; or

 

19.3.10becomes, in the reasonable opinion of the Board of Directors, physically
or mentally unfit (whether or not certified as such by a medical practitioner)
to carry on his duties and obligations as a Ordinary Member under this Deed for
60 days in any 5 months (excluding any periods of holiday, maternity leave,
parental leave or family leave) immediately preceding the service of the notice;
or

 

19.3.11incurs significant financial losses to the LLP (as determined by the
Board of Directors acting reasonably) due to negligence or inadequate
performance of his duties, or violates the LLP’s specified trading risk limits
(as made available to the Ordinary Member), thereby placing the LLP at potential
risk of financial losses, even if no actual losses are incurred; or

 

19.3.12falsifies or causes or permits to be falsified, any books, ledgers,
accounts, records, documents or other material in respect of the business of the
LLP including any trading records or profit calculations relating to the LLP; or

 

19.3.13breaches or attempts to breach any of the LLP’s security measures,
including unauthorised access to or use of the LLP’s premises, computers,
hardware, software or systems, Intellectual Property (including any Member Idea
or Member Idea Product) or records and data; or

 

 

 

 

19.3.14ceases to hold any professional or regulatory qualification, consent,
licence, permission or certification required for, and seriously affecting, the
normal performance of his duties and, to the extent capable of remedy, fails or
omits to remedy the same within such period as the Board of Directors reasonably
requires; or

 

19.3.15without the consent of the Board of Directors, discloses to any person
(other than to a Director or to any of his family members or professional
advisors or as required by law) details of his past, anticipated or entitlement
to share in the LLP’s profits, including as to how any such share was or may be
calculated; or

 

19.3.16brings into the LLP any Intellectual Property owned by a third party and
not licensed or otherwise transferred to the LLP. This includes, without
limitation, substantive written work, designs, systems, computer programs, data
or other work including but not limited to trading algorithms or computer code.

 

19.4The LLP shall be under no obligation to provide a Ordinary Member with work
during any period of notice to terminate their membership (or any part thereof),
whether such notice has been given by the Ordinary Member or the LLP. During
such period, the LLP may require the Ordinary Member: (a) to carry out different
duties from their normal duties; and/or (b) to cease carrying out some or all of
their duties and powers; and/or (c) not to have any business dealings with the
LLP’s Members, Directors, employees, suppliers, clients and agents; and/or (d)
not to attend any premises or offices of the LLP. The Ordinary Member will
continue to receive his Monthly Drawings (which shall exclude, for the avoidance
of doubt, any amounts other than the Base Amount specified in that Member’s
Offer Letter) and all benefits provided by the LLP, other than any drawings
based on performance as specified in that Ordinary Members’ Offer Letter, which
he will not be entitled to receive during such period of notice. During such
period of notice the Ordinary Member may not be engaged or employed by, take up
any office or partnership in or otherwise be interested or concerned in any
other company, firm, business or organisation without the prior written consent
of the Board of Directors.

 

20.ENTITLEMENTS OF OUTGOING MEMBERS

 

20.1Other than as set out in the Member’s Offer Letter, an Outgoing Member is
not entitled to any share or interest in the property of the LLP arising after
his Leaving Date.

 

20.2After his Leaving Date, the LLP shall:

 

20.2.1indemnify and keep indemnified the Outgoing Member, or his estate and his
personal representatives, as appropriate, against all guarantees and obligations
in relation to the LLP except in relation to income or capital gains tax or
Member’s Tax payable by the Outgoing Member; and

 

20.2.2in accordance with clause 20.4, pay the Outgoing Member:

 

(a)the amount of any capital which he is entitled to be credited by the LLP to
his capital account;

 

(b)any undrawn balance of his profit share (if any) and such sums to which he is
entitled to be credited by the LLP to his current account less any proportion of
income tax as the Auditors advise is applicable to the period ending on his
Leaving Date;

 

(c)any sums due to him in respect of loans and loan interest; and

 

(d)any sums due to him in respect of his entitlement to profit share after his
Leaving Date, as set out in such Outgoing Member’s Offer Letter.

 

20.3The LLP shall calculate the sums (if any) under clause 20.2.2(b) by
reference to the annual accounts of the LLP apportioned, as appropriate, in
respect of the annual accounting period in which the Outgoing Member’s Leaving
Date occurred.

 

20.4The LLP shall pay the sums (if any) under clauses 20.2.2(a) and 20.2.2(c) on
or before the first anniversary of the relevant Outgoing Member’s Leaving Date.
The sums (if any) under clause 20.2.2(b) shall be paid within two months of the
date on which the Auditors determine the amount referred to in such clause. The
sums (if any) under clause 20.2.2(d) shall be paid in accordance with the
Outgoing Member’s Offer Letter.

 

 

 

 

20.5The LLP may (but is not bound to) make such provision out of the profits of
the LLP for the benefit of an Outgoing Member in respect of pensions as the
Board of Directors consider fair and reasonable.

 

20.6The Board of Directors shall notify details of any Outgoing Member to
Companies House in accordance with the Act.

 

21.OBLIGATIONS OF OUTGOING MEMBERS

 

On or within a reasonable time of his Leaving Date, the Outgoing Member or (if
applicable) his personal representatives shall sign and execute all documents
and perform all acts that the LLP reasonably requires for the purpose of
enabling the LLP to recover any outstanding interest or right of the LLP in or
for the purpose of transferring to the LLP, or as it may direct, any property of
the LLP which on his Leaving Date is held by the Outgoing Member on behalf of
the LLP. For the avoidance of doubt, all rights and powers in respect of the
operation or management of the LLP granted to a Ordinary Member pursuant to this
Deed shall immediately cease upon the Leaving Date of such Ordinary Member and
nothing in this clause 21 shall confer on the Outgoing Member or his personal
representatives any right to exercise any such rights or powers so granted in
respect of the period prior to his Leaving Date.

 

22.POST TERMINATION RESTRICTIONS

 

22.1For the purposes of this clause 22, the following words shall have the
following meanings:

 

“Existing Business” means the business of quantitative trading focussing on high
frequency trading on the ICAP, EBS, Currenex, LavaFX and Reuters inter-dealer
systems, currency, interest rate and other futures on the CME, and US Treasury
Bonds on Brokertec and eSpeed, as well as client-facing services, provided by
the LLP or a Relevant Affiliate and with which the Outgoing Member was directly
concerned or connected in the 12 month period up to and including the Relevant
Date;

 

“First Restricted Territory” means anywhere in the world where the LLP or any
Relevant Affiliate operates or has operated its business during the 12 month
period up to and including the Relevant Date;

 

“New Business” means products and/or services which the LLP or a Relevant
Affiliate plans to provide within 12 months following the Relevant Date and with
which the Outgoing Member was directly concerned or connected in the 12 month
period up to and including the Relevant Date;

 

“Prospective Client” means any person, firm, company or other organisation with
whom the LLP or any Relevant Affiliate, in the 12 month period up to and
including the Relevant Date, has had serious discussions and/or negotiations
with a view to the provision of Existing Business or New Business, and with whom
the Outgoing Member had material contact or dealings during that period;

 

“Protected Client” means any person, firm, company or other organisation to whom
the LLP or any Relevant Affiliate has, in the 12 month period up to and
including the Relevant Date, provided Existing Business, and with whom the
Outgoing Member had material contact or dealings during that period;

 

“Protected Person” means a Member, Member Agent, Director, employee, director,
partner, consultant or contractor of the LLP or any Relevant Affiliate who
worked regularly with the Outgoing Member in the 12 months prior to the Relevant
Date and who:

 

(a)has significant knowledge of, regular contact with, or influence over the
clients of; and/or

 

 

 

 

(b)has detailed knowledge of any confidential information belonging to; and/or

 

(c)would otherwise be a significant loss to the business of,

 

the LLP or any Relevant Affiliate;

 

“Relevant Affiliate” means any Affiliate for whom the Outgoing Member has
performed services or for which they have had managerial responsibility in
accordance with terms of this Deed and/or their Offer Letter;

 

“Relevant Date” means the date on which the Outgoing Member starts a period of
garden leave in accordance with clause 19.4 or the date on which their
membership terminates, whichever is the earlier;

 

“Restricted Period” means:

 

(a)in relation to clause 22.2.1, three months from the Relevant Date;

 

(b)in relation to clauses 22.2.2, three months from the Relevant Date;

 

(c)in relation to clauses 22.2.3 to 22.2.7, six months from the Relevant Date;
and

 

“Second Restricted Territory” means anywhere in the United Kingdom, New York,
Singapore, Tokyo, Germany, France, Italy, elsewhere in the European Union and
the United States of America.

 

22.2An Outgoing Member agrees that they will not, and will procure that their
Member Agent(s) and directors will not, during the Restricted Period, whether
directly or indirectly and whether on their own behalf or for any other person,
firm, company or other organisation, in order to compete or to try to compete
with the Existing Business or the New Business:

 

22.2.1work anywhere in the First Restricted Territory, in any capacity for such
person, firm, company or other organisation in the same or any other role which
would materially assist such person, firm, company or other organisation to so
compete, provided that as at the Relevant Date the relevant competitor is still
in competition with the LLP or any Relevant Affiliate in relation to the
Existing Business and/or New Business;

 

22.2.2work anywhere in the Second Restricted Territory, in any capacity for such
person, firm, company or other organisation in the same or any other role which
would materially assist such person, firm, company or other organisation to so
compete, provided that as at the Relevant Date the relevant competitor is still
in competition with the LLP or any Relevant Affiliate in relation to the
Existing Business and/or New Business;

 

22.2.3canvass, solicit or approach or cause to be canvassed, solicited or
approached any Protected Clients or Prospective Clients; or

 

22.2.4deal or do business with any Protected Clients or Prospective Clients; or

 

22.2.5solicit or entice or endeavour to solicit or entice away from the LLP or
any Relevant Affiliate, any Protected Person; or

 

22.2.6knowingly employ, or aid or assist in or procure the employment of, a
Protected Person by any other person, firm, company or other organisation; or

 

22.2.7interfere with or attempt to interfere with the business relations
subsisting between the LLP or any Relevant Affiliate and any person, firm,
company or other organisation which is a client, customer, supplier, agent or
distributor of or for the LLP or any Relevant Affiliate.

 

22.3The LLP and the Outgoing Member acknowledge that the duration, extent and
application of each of the restrictions contained in each part of sub-clause
22.2 is reasonable, and is no greater than is necessary to protect the goodwill,
trade secrets, trade connections and confidential information of the LLP and any
Relevant Affiliate for whom the Outgoing Member has carried out duties.

 

 

 

 

22.4Each of the covenants and obligations set out in each part of this clause 22
shall be deemed to be separate and severable and enforceable by the LLP
accordingly. In the event that any of the restrictions shall be held void, but
would be enforceable if part of the wording was deleted, the parties agree that
such restriction shall apply with such deletion as may be necessary to make it
valid and enforceable.

 

22.5The Outgoing Member will provide any prospective company, firm, business or
partnership with whom they have discussions concerning future work in any
capacity during the Restricted Period, with a copy of the restrictions set out
in this clause 22.

 

22.6Nothing in this clause 22 shall prevent the Outgoing Member from holding
shares or securities in any company which is quoted listed or otherwise dealt in
on any recognized investment exchange or securities market, provided that any
such holding shall not exceed 5% of the total shares or other securities in such
company.

 

22.7Without prejudice to any other rights or remedies that the LLP or the
Outgoing Member may have, the LLP and the Outgoing Member acknowledge and agree
that damages would not be an adequate remedy for any breach of this clause 22
and the remedies of injunction, specific performance and other equitable relief
are appropriate for any threatened or actual breach of any such provision.

 

23.LIQUIDATION

 

23.1In accordance with clause 13.5.9 and the Insolvency Act 1986 as it is
applied to LLPs under the Act, the Board of Directors may resolve to:

 

23.1.1place the LLP into voluntary liquidation;

 

23.1.2make a proposal for a voluntary arrangement, scheme of compromise or
arrangement with its creditors;

 

23.1.3apply for an administration order;

 

23.1.4appoint a liquidator; or

 

23.1.5apply to the court to wind up the LLP.

 

23.2For the purposes of section 74 of the Insolvency Act 1986 as it is applied
to LLPs under the Act, no Member is liable to contribute any amount to the
assets of the LLP on liquidation to cover any of the matters set out in that
section.

 

23.3If the LLP is wound up, and a surplus sum remains at the conclusion of the
winding up, after payment of all money due to the creditors of the LLP and all
expenses of the winding up, the liquidator shall:

 

23.3.1first repay capital contributions to the Corporate Member and to any other
Members who have made capital contributions and if there is a shortfall the
available amounts shall be divided among the applicable Members in proportion to
the balance on each such Member's capital account; and

 

23.3.2second, if any surplus sum remains, pay such surplus sum to such persons
and in such proportions as the Board of Directors shall in their absolute
discretion determine.

 

24.CONFIDENTIALITY

 

24.1Each Member and Outgoing Member undertakes that he shall not without the
Board of Directors’ prior written consent at any time use, divulge or
communicate to any person, except to his professional representatives or
advisers or as may be required by law or any legal or regulatory authority, any
confidential information concerning the Business or affairs of the LLP or the
other Members which may have or may in future come to his knowledge and each of
the Members and Outgoing Members shall use his reasonable endeavours to prevent
the publication or disclosure of any confidential information concerning such
matters.

 

 

 

 

24.2For the purposes of clause 24.1, confidential information does not include
information which:

 

24.2.1is or becomes generally available to the public other than as a result of
disclosure by a Member, an Outgoing Member or their representatives or advisers
contrary to their respective obligations of confidentiality; or

 

24.2.2is or becomes available to a Member or an Outgoing Member otherwise than
pursuant to this Deed and free of any restriction as to its use or disclosure.

 

25.UNFAIR PREJUDICE

 

Any rights conferred on the Members by section 994 of the Companies Act 2006 are
excluded for 1,000 years from the date of this Deed. Where permitted by law, the
Board of Directors may by unanimous agreement vary or exclude any other
provision of the Companies Act, the Act, the Limited Liability Partnerships
Regulations 2001 (SI 2001/1090) or the Limited Liability Partnerships
(Application of Companies Act 2006) Regulations 2009 that would otherwise be
binding upon them or the Members.

 

26.ASSIGNMENT

 

No Member shall transfer, charge or otherwise encumber or dispose of all or any
part of his share or legal and/or equitable interest in the LLP or otherwise
assign, charge or transfer all or any part of his rights or obligations under
this Agreement without the approval of the Board of Directors and any attempt to
do so shall be void ab initio to the fullest extent permitted under applicable
law.

 

27.NOTICE

 

27.1A notice under this Deed:

 

27.1.1shall be in writing in the English language (or be accompanied by a
properly prepared translation into English);

 

27.1.2shall be sent for the attention of the person, and to the address, or fax
number, given in this clause (or such other address, fax number or person as the
party may notify to the others); and

 

27.1.3shall be:

 

(a)delivered personally; or

 

(b)sent by fax; or

 

(c)sent by pre-paid first-class post, recorded delivery or registered post; or

 

(d)(if the notice is to be served by post outside the country from which it is
sent) sent by registered airmail.

 

27.2The addresses for service of notice are:

 

27.2.1in the case of notice to the LLP, marked for the attention of the Board of
Directors, to the Registered Office, or to the fax number [0207 584 1469];

 

27.2.2in the case of notice to the Corporate Member, marked for the attention of
the board of directors of the Corporate Member, to its address as registered for
the time being with Companies House, or to the fax number notified to the LLP;

 

27.2.3in the case of notice to any Ordinary Member, marked for the attention of
that Ordinary Member, to his residential address as registered for the time
being with Companies House, or to the fax number notified to the LLP; and

 

 

 

 

27.2.4in the case of notice to any personal representatives of a deceased
Member, marked for the attention of the personal representatives, to the
residential address of the deceased Member registered for the time being with
Companies House, or to the fax number notified to the LLP.

 

27.3A notice is deemed to have been received:

 

27.3.1if delivered personally, at the time of delivery;

 

27.3.2in the case of fax, at the time of transmission;

 

27.3.3in the case of pre-paid first class post, recorded delivery or registered
post, 48 hours from the date of posting;

 

27.3.4in the case of registered airmail, five days from the date of posting; and

 

27.3.5if deemed receipt under the previous paragraphs of this sub-clause is not
within business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a day that
is not a Business Day in the place of receipt), when business next starts in the
place of receipt.

 

27.4To prove service it is sufficient to prove that the notice was transmitted
by fax to the fax number of the party or, in the case of post, that the envelope
containing the notice was properly addressed and posted.

 

28.JURISDICTION & GOVERNING LAW

 

This Deed is governed by and construed in accordance with the laws of England.

 

29.DISPUTE RESOLUTION

 

29.1If any Member wishes to raise a grievance in relation to his membership he
should notify the Board of Directors in writing.

 

29.2Subject to the right of the parties in clauses 14.2 and 22.7 to apply for
the remedies of injunction, specific performance and other equitable relief as
set out in those clauses, if any dispute arises in connection with this Deed,
the relevant Members involved in the dispute will, within 10 days of a written
request from any Member(s) also involved in the dispute, meet with the Board of
Directors in good faith to resolve the dispute.

 

29.3If the dispute is not resolved at the meeting referred to in clause 29.1,
and subject to the rights of the parties in clauses 14.2 and 22.7, such dispute
shall be referred to and finally resolved by arbitration under the Rules of the
London Court of International Arbitration, which Rules are deemed to be
incorporated by reference into this clause.

 

29.4The arbitration proceedings shall take place in London, and the language of
the arbitration proceedings shall be English. The award (which shall cover which
party shall bear any costs) shall be made in writing, shall include a statement
of the reasons upon which the award is based, and shall be final and binding on
the parties.

 

29.5The Parties agree that, in order to facilitate the comprehensive resolution
of related disputes and upon the request of any party to an arbitration pursuant
to this Clause 29, the arbitral tribunal may, within 90 days of its appointment,
consolidate the arbitration with any other arbitration or proposed arbitration
involving any of the parties and relating to this Deed as between or among the
parties hereto or thereto. The arbitrations may be consolidated, or heard
concurrently, in such manner as the arbitral tribunal determines in its
discretion, save that the arbitral tribunal shall not consolidate such
arbitrations unless it determines that (a) there are issues of fact or law
common to the arbitrations in question so that a consolidated proceeding would
be more efficient than separate proceedings, and (b) no party would be
prejudiced as a result of such consolidation through undue delay. Where
different tribunals have been or are in the process of being appointed in
relation to such arbitrations, the decision as to whether the arbitrations are
to be consolidated or heard concurrently by the same tribunal shall be made by
the arbitral tribunal which was first constituted, and if consolidation is so
ordered the parties agree that the consolidated arbitration shall be heard and
finally decided by the arbitral tribunal which ordered the consolidation, unless
a party to such arbitration objects, in which case a new arbitral tribunal shall
be appointed by the LCIA Court in accordance with the Rules.

 





This deed has been entered into on the date stated at the beginning of it.

 

 

 



 

Schedule 1

Members of the LLP

 

Part 1
Corporate Member

 

1.Lucid Markets Trading Limited

 

Part 2
Ordinary Members

 

1.[—]

2.[—]

3.[—]

4.[—]

 

 

 

 

Schedule 2
Treatment of Profits

 

Part 1
Preparation of Profit Share Accounts

 

1.The LLP shall, following the end of each calendar month, prepare a Profit
Share Account in respect of the period (i) from the date of this Deed until the
last date of the month during which this Deed came into force (with respect to
the first Profit Share Account) or (ii) from the first date of each calendar
month until the last day of such calendar month (with respect to any other
Profit Share Account). Each Profit Share Account shall be prepared in accordance
with the provisions of this Part 1 of Schedule 2 and shall be delivered to all
Members and the Board of Directors as soon as practicable following (and in any
event within 60 Business Days of) the end of the relevant calendar month.

 

2.If within 20 Business Days following the delivery of a Profit Share Account to
the Board of Directors, no member of the Board of Directors has given written
notice to the LLP or the remainder of the Board of Directors of his objection to
the Profit Share Account (which notice shall state in reasonable details the
basis of the objection) then a Profit Share Account shall be binding and
conclusive on the LLP and the Members.

 

3.If a member of the Board Directors gives the LLP or the remainder of the Board
of Directors written notice of his objection to a Profit Share Account within 20
Business Days following delivery of a Profit Share Account to the Members and if
the Board of Directors fails to agree on the issues outstanding with respect to
the determination of a Profit Share Account within 15 Business Days after
receipt of the notice of objection, the Board of Directors may at any time after
that date refer the matter or matters in dispute to such independent firm of
chartered accountants as they shall agree or, in default of agreement within 10
Business Days of any proposal for the appointment of such accountants, as shall
be appointed by the President for the time being of the Institute of Chartered
Accountants in England and Wales on the application of a member of the Board of
Directors.

 

4.The independent firm of chartered accountants referred to in paragraph 3 shall
determine the matter or matters in dispute acting as experts not as arbitrators
and their decision shall be final and binding. Such independent firm of
chartered accountants shall be instructed to deliver their determination in
writing, as soon as practicable, to the Board of Directors. The fees of such
independent firm of chartered accountants shall, unless determined otherwise by
the independent firm of chartered accountants, be borne by the LLP.

 

5.The Board of Directors shall instruct any independent firm of chartered
accountants appointed under paragraph 3 to determine only the particular aspect
of the preparation of a Profit Share Account in dispute and, accordingly, such
accountants shall not determine or adjust any other matter or have regard to any
fact not directly relating to the matter in dispute.

 

Part 2
Division of Income Profits

 

1.Within 10 Business Days of each Profit Share Account being agreed or
determined in accordance with Part 1 of this Schedule, the LLP shall divide the
Income Profits for the period for which the Profit Share Account was prepared as
follows:

 

1.1the Ordinary Members Percentage shall be allocated to the Ordinary Members;
and

 

1.2the remainder shall be allocated to the Corporate Member.

 

 

 

 

For these purposes “Ordinary Members Percentage” means the percentage of the
Income Profits which are to be divided amongst the Ordinary Members as
determined by the Board of Directors in its absolute discretion, provided that
such percentage shall not exceed fifty per cent (50%) of the Income Profits.

 

2.Subject to paragraph 3 below, the Income Profits allocated to the Ordinary
Members pursuant to paragraph 1.1 above, shall be applied in the following order
of priority:

 

2.1first, in paying to each applicable Ordinary Member, his Base Amount for that
period and if there is a shortfall, the profits shall be divided among the
applicable Ordinary Members in proportion to each such Ordinary Member’s Base
Amount;

 

2.2second, in paying to each applicable Ordinary Member, his Trading Cash Amount
for that period and if there is a shortfall, the profits shall be divided among
the applicable Members in proportion to each such Ordinary Member’s Trading Cash
Amount for that financial year; and

 

2.3third (but subject to paragraphs 5 and 6 of this Part 2), in paying (or
procuring payment) to each applicable Ordinary Member or Outgoing Member his
Silo Amount for that period, and if there is a shortfall the profits shall be
divided among the applicable Ordinary Members and any applicable Outgoing
Members in proportion to each such Ordinary Member’s or Outgoing Member’s Silo
Amount for that financial year; and

 

2.4fourth (but subject to paragraph 5 of this Part 2), the remaining balance
shall be divided as the Board of Directors shall determine from time to time in
its absolute discretion.

 

3.If any of the Base Amount, Trading Cash Amount or Silo Amount for any Ordinary
Member is less than zero then the Income Profits allocable to that Ordinary
Member in respect of paragraphs 2.1, 2.2 and 2.3 shall be the net total of such
Base Amount, Trading Cash Amount and Silo Amount provided that the amount so
allocated will never be less than zero.

 

4.Following any Sale, the LLP shall pay (or procure payment to) each applicable
Ordinary Member and any applicable Outgoing Member his Sale Amount following any
division or payment pursuant to paragraph 1 above.

 

5.Subject to the order of priority set out in paragraphs 2 to 4 above, each
Ordinary Member’s (or, where applicable, Outgoing Member’s) entitlement to the
profits of the LLP (including his entitlement to any Base Amount, Trading Cash
Amount and/or Silo Amount) [or to any Sale Amount] is as set out in (and, for
the purposes of this paragraph 5, such terms are as defined in) that Ordinary
Member’s Offer Letter and such amounts shall be paid to that Ordinary Member in
accordance with his Offer Letter.

 

6.The Members agree that a proportion of the profits remaining (if any) after
the allocation of the amounts to the Corporate Member pursuant to paragraphs 1.1
and 1.2 above and of the Base Amount and Trading Cash Amount due to each
Ordinary Member in accordance with paragraph 2 above (such proportion as
determined by the Board of Directors in its absolute discretion), in respect of
any financial year may be retained by the LLP as working capital.

 

Part 3
Drawings

 

1.On the 25th day of the each month or the next Business Day where that date is
not a Business Day (or such other day as the Designated Members shall
determine), each Ordinary Member may draw on account of his Base Amount, such
sum as the Board of Directors may determine in accordance with that Member’s
Offer Letter and paragraph 1 of Part 2 of Schedule 2 (the “Monthly Drawings”).

 

2.The Corporate Member may draw on account of its profit entitlements, such sums
and at such time as the Board of Directors may determine.

 

3.If any Member withdraws funds in excess of his or its agreed profit share
(pursuant to this Schedule 2) for an accounting year, that Member shall repay
the excess drawings to the LLP immediately.

 

 

 

Schedule 3
Board of Directors

 

1.The LLP shall have a Board of Directors which shall be entitled and required
to carry out the functions ascribed to it in this Deed.

 

2.The Board of Directors shall be comprised of such representatives of the
Corporate Member and Ordinary Members as are appointed by the Corporate Member
from time to time (the “Directors”). The number of Directors shall be five (5).

 

3.The Corporate Member shall have absolute discretion to appoint or remove the
Directors and currently has appointed the following persons:

 

3.1Dierk Reuter and Matthew Wilhelm (each, a “Founder Directors”); and

 

3.2three representatives of FXCM Inc. (each, an “FX Director”).

 

4.Subject to paragraphs 5 and 6, the Board of Directors may regulate their
proceedings as they see fit, provided that any Director may call a meeting of
the Board of Directors. There shall be no requirement for the Board of Directors
to hold a meeting except where there is a Reserved Matter for consideration.

 

5.The Founder Directors shall have general managerial day-to-day control of the
LLP (provided that this shall not extend to any activities that would exceed any
monetary or other limits in the most recently approved annual budget of the LLP)
and any notice, consent, resolution, approval or other decision to be made by
the Board of Directors pursuant to this Deed, except in relation to any Reserved
Matter, may be made by mutual agreement of the Founder Directors, including:

 

5.1day-to-day decision making;

 

5.2appointing or terminating the LLP's officers, employees, consultants or any
other staff member or service providers;

 

5.3determining and varying any allocation of profit sharing to Ordinary Members;

 

5.4determining any expenditures;

 

5.5determining any matters relating to compliance;

 

5.6making any decision relating to use and protection of Intellectual Property;

 

5.7managing and initiating any relationship with brokers, exchanges/ECNs,
service providers and any other counterparties;

 

5.8determining the amount of working capital to be retained by the LLP;

 

5.9determining the strategic directions of the LLP; and

 

5.10approving any licensing or other agreements with any parties which are
related to the Corporate Member.

 

6.The quorum at meetings of the Board of Directors shall be two Directors,
provided that at least one of the Founder Directors and one FX Director are
present. Subject to paragraph 5, at any meeting of the Board of Directors each
Director shall have one (1) vote and decisions shall be passed by a majority of
the Directors in attendance. Any notice, consent, resolution, approval or other
decision relating to a Reserved Matter, may only be made, given or otherwise
effected with the prior approval of both of the Founder Directors and an FX
Director.

 

7.The following matters shall be “Reserved Matters”:

 

7.1approval of the LLP's annual budgets (and any changes to any such annual
budgets);

 

 

 

 

7.2admission of any new members to the LLP, except for Hula Leap Ltd (or any
entity designated by Hula Leap Ltd);

 

7.3any non-trading investments by the LLP for an amount exceeding US$500,000;

 

7.4the LLP having net open positions with all brokers in aggregate which at any
time exceed US$ 150,000,000 or such other limit as FXCM Holdings LLC may need to
comply with any financial covenants by which FXCM Holdings LLC or its Affiliates
is bound; provided that such limit shall not be lower than US$ 100,000,000
unless reduced because of restrictions required by a third party such as a
secured lender or regulator to the LLP, FXCM Holdings LLC or its Affiliates;

 

7.5any material communication made by or on behalf of the LLP with the FSA or
any other entity which has the power to regulate or supervise the activities of
the Company or the LLP; and

 

7.6any change from 31 December to the accounting reference date of the LLP;

 

 

 

 

EXECUTED as a DEED for )   and on behalf of LUCID )   MARKETS TRADING )  
LIMITED by ____________, )   its director, in the presence of: )         Witness
    Signature:      Name:      Address:      Occupation:     

  

EXECUTED as a DEED by )   [Ordinary Member 1] in the )   presence of: )        
Witness     Signature:      Name:      Address:      Occupation:     

  

EXECUTED as a DEED by )   [Ordinary Member 2] in the )   presence of: )        
Witness     Signature:      Name:      Address:      Occupation:           

  

EXECUTED as a DEED by )   [Ordinary Member 3] in the )   presence of: )        
Witness     Signature:      Name:      Address:      Occupation:     

  

 

 

 

EXECUTED as a DEED by )   [Ordinary Member 4] in the )   presence of: )        
Witness     Signature:      Name:    Address:      Occupation:     

  

EXECUTED as a DEED by ) LUCID MARKETS LLP ) acting by two Members, )
_________________ and ) _________________ )

 



 

 

 

 

